CASE 0:17-cv-03058-SRN-HB Doc. 215-7 Filed 10/12/20 Page 1 of 59




             EXHIBIT 7
10/7/2020                                                CASE 0:17-cv-03058-SRN-HB Doc.    215-7
                                                                                   Patrick C. Diamond -Filed   10/12/20 Page 2 of 59
                                                                                                       Racist Judge




                               Patrick C. Diamond - Racist Judge




            Racist Judicial Activism
            Patrick C. Diamond is a Ramsey County judge. Patrick C. Diamond built the entrenched
            racism that thrust the nation into protests over George Floyd's hideous demise.

            As the Deputy Hennepin County prosecutor under Amy Klobachar, Patrick C. Diamond
            helped design or contribute to the wrongful conviction of Myon Burrell. Patrick C.
            Diamond specializes in wrongful convictions. Patrick C. Diamond is often called into
            action for the sole purpose of tormenting innocent citizens. Patrick C. Diamond sent
            hundreds or thousands of black men to this fate.

            In addition to in icting untold levels of suffering on innocent citizens, Patrick C. Diamond
            allows dangerious violent individuals to roam free.

            Patrick C. Diamond's record is littered with mistakes, abuse, and exploitation. To say
            otherwise would be a disservice to Patrick C. Diamond's numerous victims. We ask that
            you vote against Patrick C. Diamond in his August 11, 2020 primary. On November 3, 2020,
            we ask that you overwhelmingly vote Patrick C. Diamond out of of ce forever.

            The below video is illustrative of Patrick C. Diamond's torture:




ﬁle:///private/tmp/20201007/judgepatrickdiamond.com/index.html                                                                         1/2
10/7/2020                                                CASE 0:17-cv-03058-SRN-HB Doc.    215-7
                                                                                   Patrick C. Diamond -Filed   10/12/20 Page 3 of 59
                                                                                                       Racist Judge




                   0:00 / 0:43




                                                                                                                       Black Lives Matter

                                                                                                                       We defeat Patrick C. Diamond's racism
                                                                                                                       and tyrany. Courtesy of Black Lives
                                                                                                                       Matter and the Commission to Unelect
                                                                                                                       Patrick C. Diamond.




ﬁle:///private/tmp/20201007/judgepatrickdiamond.com/index.html                                                                                                 2/2
10/7/2020               CASE 0:17-cv-03058-SRN-HB
                                         Keith Sellen - RacistDoc.
                                                              Director215-7      Filed
                                                                      of the Wisconsin    10/12/20
                                                                                       Ofﬁce             Page 4 of 59
                                                                                             of Lawyer Regulation




       Keith L. Sellen - Racist Director of the
       Wisconsin Office of Lawyer Regulation



   Keith Sellen is the director of the Wisconsin Office of Lawyer Regulation ("OLR"). Director Sellen
   graduated from the United States Military Academy Westpoint and the University of Wisconsin -
   Madison School of Law. As director of the OLR, Director Sellen has, inter alia, failed to protect
   Wisconsin citizens, created a toxic environment of attorney misconduct, and allowed attorneys to
   commit violent acts freely without accountability.
                A Career Forged in Allegations of Cheating
   By nature of his attendance at West Point between 1974-1978, Director Sellen was involved in an
   academic cheating scandal. In the time Director Sellen attended West Point, academic dishonesty
   and cheating was rife leading to several New York Times exposes into the scandal where at least
   one hundred and fifty one (151) cadets were expelled from the academy, and many other cadets
   likely including Director Sellen's own participation or knowledge therein in failure to report
   academic dishonesty were "commonplace" and not "prosecuted" by the Judge Advocate
   General's Office (JAG). The New York Times fully stated the "cheating, which many still maintain
   included hundreds of others who were not prosecuted, consisted mainly of what had become
   commonplace." (See June 5, 1976 New York Times Article Titled "Two‐thirds of Ousted Cadets
   Are ... ")


ﬁle:///private/tmp/20201007/keithsellen.com/index.html                                                                  1/4
10/7/2020               CASE 0:17-cv-03058-SRN-HB
                                         Keith Sellen - RacistDoc.
                                                              Director215-7      Filed
                                                                      of the Wisconsin    10/12/20
                                                                                       Ofﬁce             Page 5 of 59
                                                                                             of Lawyer Regulation

   It is further believed that Director Sellen may have graduated in the middle or lower half of his
   West Point graduating class, raising suspicion, doubt, and prompting questions if Director Sellen
   maintained knowledge of cheating, and unequivocally denying him admission to a top law school.
   As a result, Director Sellen was forced to hobble back in retreat to the University of Wisconsin
   School of Law which purportedly only accepted him because Director Sellen is originally from the
   state. Indeed, it is believed Director Sellen credits his strong public support of religious belief as
   the sole reason allowing him to survive his own academic cheating scandal as a cadet at West
   Point. In his West Point yearbook, cadets stated that Director Sellen was "quiet". It is clear that
   Director Sellen kept quiet about his knowledge by failing to report academic dishonesty of fellow
   cadets, and, most importantly, is and always has been incapable of reporting attorney dishonesty
   and misconduct.
                                                         Failure to Protect
   Based on an extensive pattern over nearly twenty (20) years, Director Sellen enables similar
   cheating, dishonesty, and outrageous Wisconsin attorney misconduct. Director Sellen puts crime
   into Wisconsin communities. Director Sellen fails to discipline attorney misconduct including
   sexual assault, corruption, violence, and domestic terrorism. Director Sellen spent sixteen (16)
   years as an Army JAG Officer enabling United States Air Force Officers to get away scott-free with
   felony level crime.
   Len Kachinsky
   In a widely publicized Netflix series, examining attorney misconduct in Wisconsin, public defender
   Len Kachinsky was accused of serious attorney misconduct leading to wrongful conviction.
   Director Sellen failed to provide any accountability to the Wisconsin public defender system which
   regularly provides ineffective assistance of counsel and is accused of willful violations of their duty
   to defendants throughout Wisconsin. (See Disbarrment of Public Defense Attorney Len
   Kachinsky.)
   Burnett County District Attorney William Norine
   Between 2016-2018, Director Sellen enabled alleged sexual assault in Burnett County by failing to
   properly discipline former Burnett County District Attorney William Norine. Mr. Norine was
   accused of sexual assault and sent sexually explicit messages to numerous female defendants in
   Burnett County, Wisconsin. Specifically, numerous national media outlets reported that Mr. Norine
   had attempted to engage in sexual activities with defendants appearing before the Burnett County
   Circuit Court. The same defendants that Mr. Norine was personally prosecuting for state drug
   crimes. We have it on good information that Mr. Norine, did, in fact, engage in sexual activities
   with defendants for years where Director Sellen either turned a blind eye or failed to properly
   investigate. In line with Director Sellen's inept failures, it is believed that Director Sellen

ﬁle:///private/tmp/20201007/keithsellen.com/index.html                                                                  2/4
10/7/2020               CASE 0:17-cv-03058-SRN-HB
                                         Keith Sellen - RacistDoc.
                                                              Director215-7      Filed
                                                                      of the Wisconsin    10/12/20
                                                                                       Ofﬁce             Page 6 of 59
                                                                                             of Lawyer Regulation

   categorically failed to refer Mr. Norine to federal authorities for criminal prosecution or a civil rights
   cirminal investigation solely because that would have otherwise implicated other officers of the
   Burnett County Circuit Court.
   Racial Injustice
   During his twenty (20) year tenure, Director Sellen has an utterly pathetic record in failing to hire
   black attorneys at the OLR. More importantly, Director Sellen has been permissive and a
   sycophant to District Attorneys seeking to commit attorney misconduct while imprisoning
   countless black men for petty non-violent crimes. Many law abiding black citizens in Milwaukee
   suffer due to unprosecuted crime and gang violence based on the OLR's failure to review
   Milwaukee County District Attorney misconduct. In a recent amateur YouTube video, titled "2018
   Leaders in the Law" that he apparantly personally produced wearing Green Bay Packer street
   clothes, Director Sellen's sycophant behavior is on full display where he is given a bogus award by
   the propoganda arm of the OLR, the Wisconsin Law Journal, for pandering to local politicians and
   the state bar.
            Permitting Attorney Violence and Misconduct
   Director Sellen took over the OLR on September 11, 2000. This date is appropriate considering
   Director Sellen's failure to discipline domestic terrorism flowing from violent felony attorney
   misconduct.
   Covering up Extrajudicial Raids
   To illustrate, violent thugs dispatched from the City of Minneapolis and their attorneys had
   exchanged messages with then Wisconsin Supreme Court Chief Justice Abrahamson's former
   clerk Peter R. Mayer to complete a violent rendition in Saint Croix County, Wisconsin to both
   conduct civil process service in Wisconsin on behalf of Mr. Mayer and supress public exposure of
   Minneapolis corruption in an effort to literally kneel on the necks of Wisconsin citizens twenty (20)
   miles from Minneapolis. The same exposure that could have, in a small way, helped prevent the
   violence that caused George Floyd. Innocent Wisconsin citizens were brutally attacked by violent
   attorney misconduct. Innocent people were assaulted, attacked, and kidnapped without
   accountability because of Director Sellen's mental laziness and failed reviews. When those
   attorneys practiced law in Wisconsin without a valid Wisconsin law license or pro hac vice in an
   effort to cover up this violent felony attorney misconduct, Director Sellen's staff began beratting
   the victims to prime dismissal.
   High Stakes Shell Game to Hide Attorney Violence
   Director Sellen's attorney misconduct reviews are often uneducated, mentally lazy, and lacking
   legal or academic rigor - similar to the allegations of academic cheating at West Point -
   purportedly to paper over serious felony attorney misconduct. Sadly, Director Sellen has not been
ﬁle:///private/tmp/20201007/keithsellen.com/index.html                                                                  3/4
10/7/2020               CASE 0:17-cv-03058-SRN-HB
                                         Keith Sellen - RacistDoc.
                                                              Director215-7      Filed
                                                                      of the Wisconsin    10/12/20
                                                                                       Ofﬁce             Page 7 of 59
                                                                                             of Lawyer Regulation

   held accountable for his failure to protect innocent Wisconsin citizens.
                                                         Conclusion
   Director Sellen's first duty is to keep Wisconsin and United States citizens safe and secure. This
   includes his actions to protect client interests as Director of the OLR. Director Sellen's
   incompetent and corrupt leadership is a danger to the citizens of Wisconsin, the United States,
   and a disgrace to the United States Army. If you have allegations of attorney misconduct in
   Wisconsin, send an email to judicialcomplaints@protonmail.com.
                                   Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/keithsellen.com/index.html                                                                  4/4
10/7/2020              CASE Susan
                             0:17-cv-03058-SRN-HB                    Doc.| Director
                                  M. Humiston - Racist Enabler of Violence  215-7   of theFiled  10/12/20
                                                                                          Minnesota              Page
                                                                                                    Ofﬁce of Lawyer       8 ofResponsibility
                                                                                                                    Professional 59



     Susan M. Humiston - Racist Enabler of Violence | Director of
     the Minnesota Office of Lawyer Professional Responsibility




                 0:00 / 0:46




  Susan M. Humiston is the director of the Minnesota Office of Lawyers Professional Responsibility. Director Humiston graduated from the University of
  Iowa College of Law. Director Humiston repeatedly facilitates attorney felony conduct, and, most importantly, allows attorneys to fabricate evidence,
  conduct racist revenge pornography campaigns, pursue targeted prosecution schemes, pursue wrongful convictions, engages in gender
  discrimniation, racism, and unsurprisingly sets new daily records of attorney misconduct in Minnesota.
                                                Attorney Fabrication of Evidence
  Most notably, in complaints made to the Office of Lawyers Professional Responsibility, Director Humiston admits that she allows Minnesota attorneys
  to target men with jail. Minnesota attorneys and prosecutors can even send emails and blatently admit to fabricating evidence or "false" information in
  targeted prosecution schemes against political or personal adversaries. What accountability does Director Humiston offer? None of course!
                                                  Attorney Racism and Violence
  To her credit, Director Humiston is no closet racist. Rather, she has made it known publicly that she is Minnesota's most racist bureaucratic officer. If
  Minnesota attorneys or prosecutors publish semi nude or nude photos of black men to thousands of people in revenge porngraphy campaigns,
  Director Humiston turns a blind eye, and rubberstamps the unlawful activity.
                                       Manufacturing Prosecutorial Misconduct
  As her records show, Director Humiston permits state criminal prosecutors in Minnesota to repeatedly commit violence, kneel on necks George Floyd
  style, engage in misconduct, violate the Rules of Criminal Procedure, fabricate evidence, rig prosecutions in favor of and to benefit Minneapolis police
  officers, and pursue deliberate wrongful convictions without any accountability. Specifically, Director Humiston allows rogue County and City
  Attorneys to conduct violent extrajudicial raids without accountability, oversight, or investigation from her office. Director Humiston's tenure is
  plagued with thousands of racially motivated prosecutors of black men. Many of those prosecutors or the maintance of those prosecutions were
  bitterly criticized by the national media including the Washington Post. During her tenure, Director Humiston failed to discpline attorneys who
  maintained the wrongful conviction of Myon Burrel, and, most importantly, allowed Hennepin County Attorney Michael Freeman to obstruct and derail
  the prosecution of police officers accused in the Justine Damond-Ruszcysk case.

ﬁle:///private/tmp/20201007/susanhumiston.com/index.html                                                                                                      1/2
                                      Enabling George Floyd Style Asphyxiation
10/7/2020              CASE Susan
                             0:17-cv-03058-SRN-HB                    Doc.| Director
                                  M. Humiston - Racist Enabler of Violence  215-7   of theFiled  10/12/20
                                                                                          Minnesota              Page
                                                                                                    Ofﬁce of Lawyer       9 ofResponsibility
                                                                                                                    Professional 59


  Director Humiston has maintained knowledge of Minneapolis Law enforcement's use of violent techniques and illegal conduct for many years. This
  includes Director Humiston's knowledge of forced asphyxiation and neck kneeling. Director Humiston received numerous complaints between 2017-
  2019 related to similar conduct extending from Minneapolis police where the Minneapolis City Attorneys Office used their positions to illegally enter
  homes and engage in the same George Floyd neck kneeling. Director Humiston did absolutely nothing to protect the citizens of Minnesota.
                                                              Failure to Protect
  Susan Segal
  In line with Director Humiston's incompetence, she failed to discipline former Minneapolis City Attorney Susan Segal for testifying at trial, acting as a
  roque prosecutor, and signing orders - all actions taken in the same case - through improper use of Ms. Segal's current role as Chief Judge of the
  Court of Appeals. Despite being professional and legally obligated to refer the misconduct to the Minnesota Judical Standards Board, Director
  Humiston has not taken any action. Later on, Director Humiston would attempt to attack the victims in writing in an effort to dismiss and hide the
  violence, and, most importantly, intentionally fail to discipline attorneys responsible for ordering such conduct.
  Minnesota Attorney Misconduct
  As described above, Director Humiston placates to politicians with the hopes of securing personal gain. Director Humiston's governance has, in no
  small way, contributed to George Floyd where she failed to provide discipline or provide accountability to the Hennepin County Attorneys Office and
  Minneapolis City Attorneys Office. Numerous Assistant Hennepin County and City of Minneapolis Attorneys were reported for attorney misconduct
  including fabricating evidence, practing without proper jurisdiction, gender harassment, felony violence, verbal threats, and improper conduct.
  Unsurprisingly, these attorneys were never reviewed or disciplined by Director Humiston.
  In 2018, Director Humiston publicly disciplined only forty-five (45) attorneys throughout Minnesota. This number represents a less than .001
  percentage of the total number of attorney misconduct events in Minnesota. In 2019, the numbers were equally if not more pathetic. Director
  Humiston enables Minnesota licensed attorneys to repeatedly practice law in other states without any sort jurisdiction to cover up Minnesota
  prosecutor felonies. In April 2016, Director Humiston published an article on the Office of Professional Resonsbility website where she complained of
  and belittled "extremely difficult" clients. In the same article, Director Humiston mocked attorneys who had litigated before her when she was a junior
  law clerk for a judge later himself accused of harassment. Director Humiston was effectively making the inference that these attorneys were "stupid"
  or "dumb" without actually using those exact words. And, even stated that she has a "terrible job". In a time where million of people are unemployed,
  many of whom are lawyers, and would be grateful to have any job, Director Humiston complains of having a "terrible job".
  Director Humiston allows the proliferation of attorney misconduct in Minnesota. Director Humiston's inept oversight and shear incompetenace creates
  the massive outbreak of attorney misconduct in Minnesota. Sadly, Director Humiston has not been sanctioned by the Minnesota Supreme Court or
  the Minnesota State Legisture. As a result, Director Humiston is secure in her ability to victimize countless Minnesotan's. This includes Director
  Humiston's outrageous insults of clients and lawyers regularly in the media. Director Humiston lacks the integrity or ethics to lead the Minnesota
  Office of Lawyer Professional Responsibility. Director Humiston is a danger to the community.
                                                            Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/susanhumiston.com/index.html                                                                                                      2/2
10/7/2020              CASE 0:17-cv-03058-SRN-HB                 Doc. of215-7
                                    Jonathan Zeisser - Fraudster Enabler Violence atFiled   10/12/20
                                                                                     the Wisconsin           PageRegulation
                                                                                                   Ofﬁce of Lawyer 10 of 59




     Jonathan Zeisser - Fraudster Enabler of
       Violence at the Wisconsin Office of
               Lawyer Regulation




   Jonathan Zeisser is an intake investigator with the Wisconsin Office of Lawyer Regulation.
   Attorney Ziesser graduated from the University of Wisconsin - Madison School of Law. Attorney
   Zeiser is a patsy for attorney misconduct and corruption originating from Wisconsin attorneys.
ﬁle:///private/tmp/20201007/jonathanzeisser.com/index.html                                                                    1/3
10/7/2020              CASE 0:17-cv-03058-SRN-HB                 Doc. of215-7
                                    Jonathan Zeisser - Fraudster Enabler Violence atFiled   10/12/20
                                                                                     the Wisconsin           PageRegulation
                                                                                                   Ofﬁce of Lawyer 11 of 59
   Attorney Zeiser turns a blind eye to attorney misconduct including corruption, violence, and
   domestic terrorism. Attorney Zeiser failed to discipline numerous attorneys, including Peter R.
   Mayer a former clerk to then Wisconsin Supreme Court Chief Justice Abrahamson, who engaged
   in a violent extrajudicial raid to conduct civil process service on behalf of corrupt Minneapolis
   attorneys, using Wisconsin as their personal torture chamber to kneel on the necks of their
   victims.
                                                  Attorney Misconduct
   To his credit, Attorney Zeisser is no closet fraudster. Rather, he has made it known publicly that he
   is Wisconsin's most corrupt attorney. Attorney Zeisser facilitates, allows, endorses, and defends
   Minnesota attorneys who practice law in Wisconsin without license.
                                                  History of Corruption
   In a July 2008 article titled "... Breach of Ethics in County Attorney's actions", Attorney Zeiser
   stated on the record that matters of public corruption will be "closed" for the public to view so as
   to further enable attorney misconduct. This is not the first time Attorney Zeisser engaged in
   misconduct to hide public corruption. Indeed, Attorney Zeiser allowed yet another instance of
   attorney misconduct, violence, and corruption from Saint Croix County, Wisconsin. Even more
   egregious, Attorney Zeiser enabled an extrajudicial violent raid invoked by then Wisconsin Chief
   Justice Abrahamson's former clerk Peter R. Mayer, unlicensed practice of law used to cover up the
   raid, and improper ex parte communication in Saint Croix County, Wisconsin.
                     Enabling Violence and Failure to Protect
   In Line with George Floyd and Jacob Blake events, Attorney Zeisser allowed then Minneapolis City
   Attorney Susan Segal to use Saint Croix County, Wisconsin as her personal torture chamber.
   Specificially, Attorney Zeiser fails to discipline attorneys who enabled an extrajudicial violent raid
   that was used to hide public corruption. In short, Attorney Zeiser has covered up domestic
   terrirosm. During that raid, the victims were thrown, kicked, beaten, terrified, and kidnapped.
   When the misconduct was reported to Attorney Zeiser, Attorney Zeisser sneared, mocked, and
   belittled victims of Minneapolis violence that took place through the exploitation of long arm
   statutes in Saint Croix County, Wisconsin which is less than twenty (20) miles from that city. Most
   importantly, Attorney Zeisser allows attorneys to hide these actions through the unlicensed
   practice of law. In an effort to further hide attorney misconduct, violence, and corruption, Attorney
   Zeiser allows attorneys - not licensed in Wisconsin or maintaining pro hac vice - to represent
   matters they are statutorily barred from defending.
   Even today, Attorney Zeisser fails to take action in referring a reciprocal complaint of attorney
   misconduct to Minnesota based Professional Resonsibility authorities against former Minneapolis
   City Attorney Susan Segal - who testified at trial, acted as a roque prosecutor, and signed orders
ﬁle:///private/tmp/20201007/jonathanzeisser.com/index.html                                                                    2/3
10/7/2020              CASE 0:17-cv-03058-SRN-HB                 Doc. of215-7
                                    Jonathan Zeisser - Fraudster Enabler Violence atFiled   10/12/20
                                                                                     the Wisconsin           PageRegulation
                                                                                                   Ofﬁce of Lawyer 12 of 59
   as the current Chief Judge of the Minnesota Court of Appeals (each event taking place in the
   same exact case) - where Ms. Segal violated the soverignty of Wisconsin soil to commit the above
   described acts of domestic terrorism against Wisconsin citizens. Indeed the Wiscosnin Office of
   Lawyer Regulations maintains reciprocity with Minnesota.
         Knowledge of Keith Sellen's Cheating Scandals
   Attorney Zeisser has maintained knowledge that Director Keith Sellen was involved in a cheating
   scandal when Director Sellen was an undergraduate student at West Point. Similarly, Attorney
   Zeisser turns a blind eye and has failed to discipline numerous attorneys despite being in
   posession of credible allegations.
   Attorney Zeisser lacks the moral courage to end public corruption, violence, and attorney
   misconduct.
                                Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/jonathanzeisser.com/index.html                                                                    3/3
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                     Thomas M. Sipkins - RacistDoc.   215-7
                                                               Executive SecretaryFiled   10/12/20
                                                                                  of the Minnesota          Page 13
                                                                                                   Judicial Standards     of 59
                                                                                                                      Board




       Thomas M. Sipkins - Executive Secretary of the Minnesota
                      Judicial Standards Board




  Thomas M. Sipkins is the Executive Secretary of the Minnesota Judicial Standards Board. Secretary Sipkins graduated from the University of
  Minnesota Law School in 1973. In 2017, Secretary Sipkins took over the Judicial Standards Board where he continued the egregious record of judicial
  accountability in Minnesota. In a 2015 Center for Public Integrity study, the Minnesota Judicial Branch received an "F" grade on judicial accountability,
  the lowest score in the country. (See https://publicintegrity.org/politics/state-politics/state-integrity-investigation/minnesota-gets-d-grade-in-2015-
  state-integrity-investigation/.) Even worse, judicial accountability in Minnesota has become significantly worse and fraught with numerous scandals
  during Secretary Sipkins tenure.
  Pathetic Lack of Accountability
  Between 2017-present, based on all publicly available information, Secretary Sipkins has issued formal advisory opinions to three (3) judges
  operating in the Minnesota Judicial Branch. In other words, Secretary Sipkins has publicly disciplined anywhere beween two (2) to four (4) judges
  representing an incredibly small fraction of the total instances of misconduct among state court judges in Minnesota. Illustrative of Secretary Sipkins
  lack of transparency and accountability, the Judicial Standards Board only publishes statistics up to 2017, which apparantly matches when he took
  over. The above described statistics are amended based on media reports in reference to criminal arrests for drunk driving or other misconduct e.g.,
  Winona County Judge Mary Carroll Leahy and former Ramsey County Judge G. Tony Atwal. In the Atwal case, Mr. Atwal was personally forced to wear
  an ankle tracking bracelet while serving as a Ramsey County judge.
  Sipkins Deliberately Blind Eyes
  In 2009, as a then Hennepin County Judge, Secreatry Sipkins ignored numerous credible allegations in reference to Hennepin County judicial
  misconduct including that another female Hennepin County judge had misused her public position by engaging in sex acts in her chambers while
  working at the Hennepin County courthouse. Those same credible allegations were reported to Stephen W. Cooper, then Commission of the
  Minnesota Human Rights Commission. In other episodes of crude conversations between Hennepin County judges, Hennepin County Judge Regina
  Chu, had reportedly kept, what she and other judges or court staff described as a "penis statue", in her chambers for safe keeping.
  Sipkins Legacy of Judicial Torture, Assault, Kidnapping
ﬁle:///private/tmp/20201007/thomassipkins.com/index.html                                                                                                      1/2
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                     Thomas M. Sipkins - RacistDoc.   215-7
                                                               Executive SecretaryFiled   10/12/20
                                                                                  of the Minnesota          Page 14
                                                                                                   Judicial Standards     of 59
                                                                                                                      Board
  In 2019, it is believed Secretary Sipkins received a complaint of judicial misconduct against Ramsey County Judge Sophia Y. Vuelo. Ms. Vuelo had
  engaged in a sex act with a Ramsey County Sheriffs Deputy in chambers. Ms. Vuelo also used the same deputy as a weapon during her own court
  proceedings to assault litigants appearing before the court beween 2018-2019. A lawyer described the reason Ms. Vuelo had engaged in the
  extramarital affair because Ms. Vuelo's husband is "ancient", "decrepit", and "like 80 years old". In other words, it appeared that Ms. Vuelo married for
  money. Based on Freedom of Information Act (FOIA) productions, Ms. Vuelo repeatedly engaged in extrajudicial communication with prosecutors and
  pre-trial witnesses, a clear violation of the judicial canons, in attempts to vindictively sentence matters later vacated as unconstitutional under the
  First Amendment by the Minnesota Supreme Court. As a result, Secretary Sipkins did not immediately investigate, issue discipline, and failed to
  protect the citizens of Minnesota. In that particular case, a family was tortured, assaulted, and kidnapped. The litigant was not only tortured for an
  entire year, but forced to engage in slave labor in a work camp not unlike any concentration camp during World War II.
  Sipkins Legacy of Permissive Violence
  Between 2017 and May 2020, Secretary Sipkins permitted Minnesota Court of Appeals Chief Judge Susan Segal's felony level misconduct. In 2018,
  Secretary Sipkins received a complaint of judicial misconduct outlining evidence against Ramsey County Referee Elizabeth Clysdale that described as
  a related matter Ms. Segal's extrajudicial Gestapo like raids. Ms. Clysdale had used the same raid to obtain evidence in a civil case. Specifically, Ms.
  Clysdale had used the raid, including allegations of advanced prior knowledge, to conduct civil process service of her orders in a scheme with then
  Minneapolis City Attorney Susan Segal. During that particular case, Ms Segal testified as a fact witness, acted as a rogue prosecutor, and now signed
  orders as a Minnesota Appllate judge. Ms. Segal's intent was to both invoke a violent extrajudicail raid and cover up the proceeding so as to hide her
  felony conduct. This is a clear conflict of interest and violates the law, many judicial canons, and is blatently illegal. Despite these facts, Secretary
  Sipkin's failed to commense proceedings to remove Ms. Segal from her current position as Chief Judge of the Minnesota Court of Appeals. During the
  violent raid, Ms Segal quite literally used her position to illegally kneel on the neck of her victims before throwing her victims in a concentration camp
  and then unlawfully using her judicial role to cover up her violence. Ms. Segal's violence was common place in Minneapolis for many years. Despite
  knowing about violent conduct, including using extrajudicial raids to violently kneel on the necks of victims, Secretary Sipkins did nothing to prevent
  misconduct flowing from the City of Minneapolis. Secretary Sipkins incomptence has failed to protect the citizens of Minnesota.
  Sipkins Racial Holocaust Against Black Families
  Despite both being a religious or ethnic minotirty, as both publicly declare themselves as Jewish, Secretary Sipkins and Ms. Segal have engaged in
  what many believe is a racial holocaust against black families in Minnesota. A pattern of conduct sparking national protests in response to George
  Floyd. Ms. Segal's tenure as the former City Attorney in Minneapolis led to George Floyd. As a former Hennepin County judge, Secretary Sipkins
  regularly caged non-violent black men at an overwhelmingly disproportinate rate. Many of those same black men were prosecuted by current
  Minnesota Court of Appeals Judge Susan Segal who now uses her position to conceal her violent actions while Secretary Sipkins incompetently turns
  a blind eye.
  Reports of judicial misconduct can be sent to judicialcomplaints@protonmail.com, so that the complaints can be reported, and not covered up by
  Secretary Sipkins secrative sealed process. Sadly, the Minnesota Legislature and the Minnesota Supreme Court has failed to remove Secretary
  Sipkins from his current position. Secretary Sipkins is a danger to the citizens of Minnesota.
                               Brought to you by the Commission to Sanction Thomas M. Sipkins and BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/thomassipkins.com/index.html                                                                                                      2/2
10/7/2020              CASE 0:17-cv-03058-SRN-HB Peter
                                                   Doc.    215-7
                                                       R. Mayer - Racist,Filed  10/12/20
                                                                         Domestic Abuser Page 15 of 59



                             Peter R. Mayer - Domestic Abuser, Racist




  Peter R. Mayer is a non equity associate at Dorsey and Whitney ("Dorsey"). Attorney Mayer was an intern to Wisconsin Supreme Court Chief Justice
  Shirley Abarahamson. During Attorney Mayer's internship, Chief Justice Abrahamson sued her own court after she was ousted, a bogus lawsuit that
  could easily have been Attorney Mayer's idea. Shortly before law school, Attorney Mayer worked at Sears corporate in Chicago where he worked to
  accellerate the collapse of that business in a period of its greatest decline. Dorsey and Whitney is a firm renowned for its attorney grifters including
  churning millions of dollars from the City of Minneapolis to engage in racially motivated prosecutions of black men where several Dorsey attorneys
  including Attorney Mayer were caught engaging in quid-pro-quo schemes to target their political adversaries. As a result of this website, Dorsey
  conceded it was engaged in a racist scheme for "roughly" forty (40) years. (See Dorsey & Whitney ending relationship with city of Minneapolis after
  George Floyd death.)
  Dorsey papered over the actual reasons it terminated the racially motivated contract by egregiously failing to acknowledge their responsiblity where it
  engaged in domestic terrorism, assault, kidnapping, and destruction of black families and political opponents. In his career, Attorney Mayer appears
  to find a place on every proverbial sinking ship to accellerate demise and attack opponents.
  Targeting of Opponents
  In June 2016, Attorney Mayer began targeting political adversaries on behalf of rogue Minneapolis prosecutors. More precisely, Attorney Mayer
  arranged himself as a pro bono lawyer to attack critics of Minneapolis violence. Between 2016 and June 2020, Attorney Mayer became aware that
  published news reports were going to expose his clients illegal acts. As a result, Attorney Mayer sought to prevent exposure by expoloiting Dorsey's
  prosecutorial contract. Attorney Mayer sought the assistance of his law school classmate and then fellow Dorsey non-equity associate and self titled
  "Deputy Minneapolis City Attorney - Criminal Prosecutions" David Green, who was handling initial review for all criminal charging for the City of
  Minneapolis, through Dorsey's racially motivated prosecution contract. In April 2017 and December 2017, Attorney Mayer and Green together
  undertook a number of improper City of Minneapolis investigations targeting political opponents resulting in filing of improper criminal charges
  against individuals, restraining orders against them, and a violent April 28, 2017 raid to terrorize their existence and intimidate individuals from
  publishing. In February 2017, Attorney Mayer deliberately fabricated allegations and encouraged his clients to publish the knowingly false statements
  in tabloids to justify and cover up his actions.
  Domestic Terrorism, Violent Assault, Kidnapping, and Torture
ﬁle:///private/tmp/20201007/attorneypetermayer.com/index.html                                                                                             1/2
10/7/2020              CASE 0:17-cv-03058-SRN-HB Peter
                                                   Doc.    215-7
                                                       R. Mayer - Racist,Filed  10/12/20
                                                                         Domestic Abuser Page 16 of 59
  On April 28, 2017, Attorney Mayer engaged in domestic terrorism, violent assault, and kidnapping to obtain evidence in a civil case. Specifically,
  Attorney Mayer sought a para-military raid using forces carrying military grade automatic weapons to invade the homes of his adversary. During the
  raid, Attorney Mayer's victims were thrown, beaten, kicked, and had their necks kneeled on by the City of Minneapolis and Attorney Mayer. Attorney
  Mayer convened the raid to conduct civil process service of a contempt motion to advance his scheme. The contempt motion, an apparant ploy, to
  again block published material from exposing his conduct. When the scheme was discovered and pled in federal lawssuits, only then did Dorsey act
  to terminate Attorney David Green's employment but egregiuosly and suspiciously failed to terminate Attorney Mayer. Indeed, it took three (3) years
  for Dorsey to act despite prior knowledge. Dorsey's belated actions can only be the result of its apparant strong desire to maintain, continue, and
  advance its corrupt and racially motivated contract to attack political opponents and black families. The evidence of Attorney Mayer's conduct
  includes numerous photos, witnesses, testimony provided to several courts, bruises, and hundreds of verified documents provided from the City of
  Minneapolis.
  Attorney Mayer's Torture Discovered by the Minnesota Supreme Court
  On June 19, 2019, the Minnesota Supreme Court ruled the antique statute unlawfully used by Attorney Mayer is facially unconstitional under the First
  Amendment. Attorney Mayer had used the unlawful statute to organize violent forces to kneel on the necks of his victims within their own home, and,
  most importantly engage in a year long torture where his victims were regularly assaulted, deprived of food, clothing, and sleep.
  Given Attorney Mayer's misconduct, Dorsey was forced to end the racially motivated contract with the Minneapolis City Attorney's Office. Indeed,
  Attorney Mayer's conduct cost Dorsey at least a million dollars or more in lost revenue, and, more importantly, illustrated Dorsey's destruction of
  countless black families through their racially motivated intentions. More importantly, it provided insight into the the sophisticated machinery Dorsey
  built over many years to collude with the City of Minneapolis, former Minneapolis City Attorney Susan Segal, and Minneapolis Mayor Jacob Frey to
  falsely imprison, torture, assault, and defame its political opponents.
  Dorsey's Long Criminal History
  Dorsey's partners have been responsible for numerous crimes namely James H. O'Hagen who was indicted for embelzzing millions of dollars from
  clients including the Mayo Clinic. Money that would have enhanced the health care of vulnerable and dying hospital patients. More egregiously, the
  prominent Whitney family, which are based both in New York and Minnesota, have been accused of misusing their wealth and success to the
  detriment of society. Minnesota Whitney family scions and their offspring, including Laura Whitney, have been accused in court papers of smoking
  around infants, and other whispered allegations of using illegal drugs in the same context. In a custody battle, Ms. Whitney threatened to fabricate
  and make categorically false allegations against the father of her child and his celebrity family, in an effort to win custody at all costs. Ms. Whitney
  sought to leverage the fabricated allegations of Lance Armstrong against the father's family. It bears noting, these tactics, including fabricating false
  allegations, are nearly identical to Attorney Mayer's above described actions. The father's family later received a Congressional Gold Medal for
  exposing Lance Armstrong's doping scandal.
  Reports of Dorsey misconduct can be sent to attorneycomplaints@protonmail.com. Sadly, Peter R. Mayer remains a licensed attorney in the State of
  Minnesota. Peter R. Mayer is a danger to all Minnesota and Wisconsin families, and, most importantly, an embarrassment to the Minnesota Judicial
  Branch.
                                                          Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/attorneypetermayer.com/index.html                                                                                                 2/2
10/7/2020                 CASE 0:17-cv-03058-SRN-HBYamyDoc.
                                                        Vang - 215-7
                                                               Minnesota's Filed
                                                                           Terrorist 10/12/20
                                                                                     Prosecutor Page 17 of 59



                     Yamy Vang - Assistant Saint Paul City Attorney




            0:00 / 0:26




  Yamy Vang is a senior prosecutor in the Saint Paul City Attorneys' Office. Prosecutor Vang attended Brown University and Albany College of
  Law. In 2010, Prosecutor Vang unsuccusfully ran for a position on the Washington County bench, an election that she badly lost. Between 2010
  and April 2019, Prosecutor Vang was part of the Minnesota Sentencing Guidelines Commission, apparantly removed in 2019 because of her
  poor understanding of criminal sentencing. At the Saint Paul City Attorneys Office, Prosecutor Vang has, inter alia, engaged in acts of assault,
  torture, and obstruction.
  Violent Domestic Terrorism, Assault, and Kidnap
  On April 28, 2017, Prosecutor Vang engaged in domestic terrorism, violent assault, and kidnapping to obtain evidence in a civil case.
  Specifically, Prosecutor Vang authorized a para-military raid into Hudson, Wisconsin to violently attack innocent citizens accused of criticising
  Minneapolis law enforcment violence. During the raid, Prosecutor Vang's victims were thrown, beaten, and kicked. Indeed, Prosecutor Vang's
  goons kneeled on the neck of her victims. Even more egregious, Prosecutor Vang authorized the raid to conduct civil process service on behalf
  of the City of Minneapolis. Evidence of Prosecutor Vang's conduct includes numerous photos, sworn statements, testimony, bruises, and
  hundreds of verified documents from the City of Minneapolis.
  Obstruction of Justice
  In an effort to cover up her self-dealing, Prosecutor Vang has purportedly engaged in extrajudicial communication with her fellow Hmong friend
  and Ramsey County judge Sophia Y. Vuelo. Prosecutor Vang engaged in acts of obstruction of justice by filing knowingly false criminal
  complaints over a purported Youtube.com video that described and exposed Prosecutor Vang's violence and domestic terrorism. A video that
  Prosecutor Vang had attempted to ban from Youtube.com but the website refused citing no violation of its Terms of Services ("TOS"). Despite
  the video being permissive to Youtube.com, fully protected by the First Amendment, Prosecutor Vang claimed that the video, exposing
  Prosecutor Vang's own violence, was racially motivated because of her own Hmong speech. The video reportedly shows Prosecutor Vang
  speaking Hmong fluently. Prosecutor Vang attempted to file this charge against a defendant she was also simeoultaneously prosecuting in a
  case that was later vacated by the Minnesota Supreme Court based on Prosecutor Vang's own violation of the First Amendment. Prosecutor
ﬁle:///private/tmp/20201007/www.yamyvang.com/index.html                                                                                           1/2
10/7/2020            CASE 0:17-cv-03058-SRN-HBYamyDoc.
                                                   Vang - 215-7
                                                          Minnesota's Filed
                                                                      Terrorist 10/12/20
                                                                                Prosecutor Page 18 of 59
  Vang's Youtube.com allegations were reiterated by Ms. Vuelo during on-the-record proceedings demonstrably proving Prosecutor Vang's
  extrajudicial communication with judges to vindictively attack victims of her violence. Even more egregious, Prosecutor Vang used the same
  exxtrajudicial communication to unlawfully torture her victims and the family for an entire year.
  Yamy Vang's Torture Discovered by the Minnesota Supreme Court
  On June 19, 2019, the Minnesota Supreme Court ruled the antique statute unlawfully used by Prosecutor Vang is facially unconstitional under
  the First Amendment. Prosecutor Vang had used the unlawful statute to organize violent forces to kneel on the necks of her victims within their
  own home, and, most importantly engage in a year long torture where her victims were regularly assaulted, deprived of food, clothing, and
  sleep.
  Sits By and Idly Watches Torture
  Similar to George Floyd, where Minneapolis Police Officer Tou Thao sat by and watched, even using force to prevent citizens from saving Mr.
  Floyd's life, Prosecutor Vang used her office to prevent her victims from obtaining relief from her torture. This is further evidenced by
  Prosecutor Vang's deliberate attempts to bring phony criminal charges over a Youtube.com video, and, most importantly, her use of
  extrajudicial conduits with which to vindictively attack her victims.
  It is exceedingly clear that Prosecutor Vang has turned Saint Paul into a communist third world country, similar to Thailand, Laos, or Vietnam,
  countries that share Hmong populations, capable of fully banning and censoring First Amendment speech criticising government violence.
  Sadly, Yamy Vang remains a licensed attorney in the State of Minnesota. Yamy Vang is a danger to all Minnesota families, and, most
  importantly, an embarrassment to the Minnesota Judicial Branch.
                                                        Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.yamyvang.com/index.html                                                                                             2/2
10/7/2020             CASE 0:17-cv-03058-SRN-HB       Doc.O'Neil
                                          AnnMarie Stroshane 215-7      Filed
                                                                 - Racist, Stalker,10/12/20         Page 19 of 59
                                                                                    Terrorizes Families




            AnnMarie Stroshane O'Neil - Racist, Stalker, Terrorizes
                                 Families




  AnnMarie Stroshane O'Neill ("Clerk O'Neill") is the clerk of the Minnesota Appellate Courts. As Clerk of the Appellate Courts, Clerk O'Neill presides
  over all filings in the Minnesota Court of Appeals and the Minnesota Supreme Court. Drawing from her strong Irish roots in law enforcement, Clerk
  O'Neill attended a failed and academically dubious Catholic Universtiy named the University of Saint Thomas to obtain a Master's Degree in Public
  Safety. For years, Clerk O'Neill has openly conspired with officials from her court and the state to use the state's unlawful forces to violently attack,
  torture, and kidnap innocent citizens. More importantly, Clerk O'Neill runs a corrupt propoganda machine that gives voice to admitted racists and
  violent criminals e.g., Chief Judge of the Minnesota Court of Appeals Susan Segal.
  Judicial Racism and Violence
  To her credit, Clerk O'Neill is no closet racist. Rather, she has made it known publicly that she is Minnesota's most racist bureaucrat. Clerk O'Neill
  allows her courts to cover up racist Twitter campaigns published by the Minneapolis City Attorney's Office.
  Racist "George Floyd" Clerk
  Clerk O'Neill does everything to fund George Floyd police brutality. Specifically, Clerk O'Neill permits her court filings to be used to attack, terrorize,
  and destroy black families. Indeed, Clerk O'Neill supported Chief Judge of the Minnesota Court of Appeals Susan Segal's appointment to the bench
  despite the fact that Ms. Segal had no prior judicial experience. And, most importantly, Ms. Segal had resigned her post as the Minneapolis City
  Attorney shortly before the events surronding George Floyd. Ms. Segal created the modern Minnepolis Police Department ("MPD") and had for years
  defended MPD tactics despite global outrage over excessive force used against residents. In line with this brutality, Ms. Segal was responsibile for the
  Justine Damond event that the Australian media publicized as a hallmark of American police brutality.
  Churning Violent Attacks on Litigants
  Ms. Segal's promotion as Chief Judge to arguably the most powerful court in Minnesota - without any prior judicial experience - weeks or months
  before George Floyd is troubling for many reasons. And, as her cowardly conduct indicates, Clerk O'Neill did nothing to oppose Ms. Segal's violent
  actions. Instead, Clerk O'Neill sits idle while transcripts show Ms. Segal openly perjured herself during proceedings to cover up a violent April 28,
  2017 raid to silence and shut down media critics of Ms. Segal's violent activity. To make matters worse, Ms. Segal used the raid to kneel on the neck
ﬁle:///private/tmp/20201007/www.clerkannmarieoneill.com/index.html                                                                                            1/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB       Doc.O'Neil
                                          AnnMarie Stroshane 215-7      Filed
                                                                 - Racist, Stalker,10/12/20         Page 20 of 59
                                                                                    Terrorizes Families
  of her victims in a case involving (mentally blank and blind) former police officer and current Minnesota Court of Appeals Judge Kevin G. Ross's
  opinion about kneeling. The case was a symbolic foreshadowing of events surronding George Floyd where the state used excessive force to kneel (to
  act out [j]udge Ross's kneeling decision) on the necks of innocent civilians engaging in alleged constitutionally permissive activity. Indeed, if the
  corrupt Minnesota Court of Appeals had opened their eyes in reference to systematic police brutality, many of the George Floyd riots could have been
  avoided.
  Ms. Segal was caught red-handed testifying in the underlying trial court action as a fact witness, acting as a rogue prosecutor, and signing orders in
  the same case as Chief Judge of the Minnesota Court of Appeals. Clerk O'Neill has failed completely in performing the minimal reasonable action of
  filing a judicial complaint against Ms. Segal to further investigate credible allegations - preserved by the Minnesota Judicial Branch's own court
  reporters - of serious misconduct.
  Recently, Ms. Segal released a Court of Appeals opinion on the anniversary of the April 27-28, 2017 raid. Specifically, Ms. Segal rigged the release of
  an opinion on April 27-28, 2020 as a way to taunt the victim weeks before George Floyd. First Amendment lawyer Leita Walker even tried to parrot the
  opinion by directly emailing him to get his comment to further Ms. Segal's taunts.
  Threatens Domestic Violence Against Litigants for Permissive Conduct
  In line with her violent acts, Clerk O'Neill uses her court to threaten litigants with violence if they publish constitutionally permissive First Amendment
  based whistle-blower websites like this one.
  Uses Lori Gildae's Clerk Emily Mawer to Stalk Litigants
  Despite maintaining knowledge that failed Chief Justice Lori Gildae's (former) clerk, Emily Mawer, was stalking litigants on behalf of a former Assistant
  Minneapolis City Attorney and Ms. Segal, Clerk O'Neill simply turned a blind eye. Indeed, Clerk O'Neill allows three (3) Ivy-league high powered
  women to stalk and domestically terrorize a litigant because of his purported family of origin. Clerk O'Neill allows, facilitates, and endorses these
  women to stalk men and participates in her court rubberstamping orders used to conceal their origin. Of course, Clerk O'Neill's actions are
  unbelievably corrupt, shameful, and embarrasing.
  A 300 Year Curse
  According to court papers, the Minnesota Court of Appeals has a three hundred (300) year curse asserted on it by religious experts. The curse
  precludes the violent activities that brought the world George Floyd and the many other instances of police brutality rubber stamped by the
  Minnesota Court of Appeals and the Minnesota Supreme Court. No staff member, clerk, or judge from the Minnesota Court of Appeals or Minnesota
  Supreme Court will ever be encouraged to elevate to a new postition to seek honor or credibility for their corrupt actions. The same type of curse had
  been placed on the Boston Red Sox and the Chicago Cubs. In both cases, those organizations failed to make it to the World Series for a combined
  one hundred and fifty (150) years.
  Took a Man from His Mother
  In abdicating her responsibilities, Clerk O'Neill cowardly conspires with state actors to torture, kidnap, and violently assault. Indeed, Clerk O'Neill took
  an innocent man from his dying mother. Specifically, Clerk O'Neill forced a man to listen to his mother die over the phone during her last moments in a
  case later ruled unconstitutional under the First Amendment by the Minnesota Supreme Court but repeatedly rubber stamped by her failed Minnesota
  Court of Appeals.
  Torturing Litigants
  As described above, Clerk O'Neill allows Ms. Segal to torture, assault, kidnap, and violently domestically terrorize litigants. In doing so, Ms. Segal
  unlawfully and unconstitutionally jailed one man for an entire year for allegedly attempting to expose her misconduct, and, most importantly, engaged
  in substantive extrajudicial communication to gag him for one hundred and fifty (150) years. During this period, he was regularly assaulted and kept
  from his dying mother. The Minnesota Supreme Court later ruled the antique statute used by Ms. Segal to inflict her torture unlawful under the First
  Amendment. Clerk O'Neill turns a blind eye and enables, facilitates, and encourages Ms. Segal's torture.
  Minneapolis Police Racist Revenge Pornography
  Apart and aside from her corrupt activities, Clerk O'Neill does everything to fund a racist Twitter campaign developed by Ms. Segal's former office.
  Ms. Segal maintained knowledge of the MPD associated Twitter handle to publish nude and semi-nude photos of black men in outrageous efforts to
  direct state violence at the men. The Twitter account has thousands of users and regularly generated thousands of re-tweets or likes. Indeed, Ms.
  Segal and Clerk O'Neill conspire to use their courts to threaten imprisonment for exposing these acts and have levied one hundred and fifty (150)
  years of gag orders to preclude such exposure. To make matters worse, George Floyd showed the depth of police brutality and racism within the MPD
  and indirectly within Clerk O'Neill's courts.
  Concealing Misconduct
ﬁle:///private/tmp/20201007/www.clerkannmarieoneill.com/index.html                                                                                              2/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB       Doc.O'Neil
                                          AnnMarie Stroshane 215-7      Filed
                                                                 - Racist, Stalker,10/12/20         Page 21 of 59
                                                                                    Terrorizes Families
  Clerk O'Neilll has worked with Minnesota Judicial Branch operations supervisor Patrick Bush to withhold public documents. Specifically, Clerk O'Neill
  has withheld complete and current lists of all staff from the Clerk of the Appellate Courts office or judicial law clerks. The judicial law clerks research,
  write and draft opinions for every judicial decision. In taking the position and promoting herself as Clerk of the Appellate Courts, Clerk O'Neill opened
  herself up to public criticism. This includes criticism of every judicial law clerk who conspires with corrupt Minnesota Court of Appeal judges to steal
  the rights of local citizens. Indeed, any of her complaints about criticism should be attributed to her weakness and inability to stand up for the rights
  of local citiziens, rights that she conspires to steal.
  Failure to Protect
  Despite maintaining credible knowledge of events, Clerk O'Neilll has failed to report several verifiable allegations of Ramsey County Judges engaging
  in bad acts, and, most importantly, rigging jury panels. Specifically, Ramsey County Judge Sophia Y. Vuelo was caught in chambers engaging in sex
  acts with a Ramsey County Sheriffs Deputy. Even worse, Ms. Vuelo was caught engaging in extrajudicial communication with pre-trial witnesses
  before trial. This includes Clerk O'Neilll's failure to report Ms. Segal to the Minneosta Board on Judicial Standards for acts described above.
  AnnMarie O'Neill is a danger to families in Minnesota. AnnMarie O'Neill is responsible for judicial malfeasance, torture, and violence and has yet failed
  to apologize or resign as a result of her egregious conduct.
                                                              Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.clerkannmarieoneill.com/index.html                                                                                               3/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                              JeffreyDoc.
                                                      Bryan -215-7       Filed
                                                              Racist, Violent    10/12/20
                                                                              Domestic Abuser Page 22 of 59



                Jeffrey M. Bryan - Racist, Violent Domestic Abuser




  Jeffrey M. Bryan is a Minnesota Court of Appeals Judge. Bryan signed an improper gag order to violently attack members of the media highly critical
  of Minneapolis Police violence. Bryan used the order to conceal a violent no-knock raid used to serve the order. More importantly, Bryan runs a
  corrupt propoganda machine that gives voice to admitted racists and violent criminals e.g., Chief Judge of the Minnesota Court of Appeals Susan
  Segal.
  Judicial Racism and Violence
  To his credit, Bryan is no closet racist. Rather, he has made it known publicly that he is Minnesota's most racist judge. Bryan signs bogus gag orders
  to conceal and defend racist Twitter campaigns published by the Minneapolis City Attorney's Office.
  Torture, Stealing Rights
  In torturing litigants, Bryan used his improper orders to conceal an unlawful April 28, 2017 raid instigated by former Minneapolis City Attorney and
  current Chief Judge of the Minnesota Court of Appeals Susan Segal. The raid was used to recreate Minnesota Court of Appeals Judge Kevin G.
  Ross's facially unconstitutional 2017 decision about kneeling. Indeed, during the raid, Segal's goons knelt on the victims neck.
  Endorsing Revenge Pornography
  In covering up the raid, Bryan also effectively endorsed an unofficial Twitter account used to engage in revenge pornography against black men. The
  Minneapolis police department's legal office, the Minneapolis City Attorneys Office, had reportedly been publishing nude and semi-nude photos of
  black men in an effort to direct state police violence at the men.
  A 300 Year Curse
  Based on Bryan and Segal's improper actions, religious experts placed a three hundred year (300) curse on the Court of Appeals, its staff, including
  judges and law clerks. There is nothing that can be done to reverse the curse. Bryan will be stuck in his current position forever and will be prevented
  from moving to any future elevated judicial role to continue his violent domestic abuse against citizens. It is believed this curse already prevented
  Bryan's failed attempt at being elevated to the Minnesota Supreme Court. All records and evidence of Bryan's actions were transmitted to the
  Minnesota Judical Selection Commission and Governor Tim Walz. Sadly, Bryan does not posess the moral aptitude neccessasry for the Minnesota
  Supreme Court or any court whatsoever.
ﬁle:///private/tmp/20201007/www.judgejeffreybryan.com/index.html                                                                                             1/2
  Cowardly Failure to Protect
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                              JeffreyDoc.
                                                      Bryan -215-7       Filed
                                                              Racist, Violent    10/12/20
                                                                              Domestic Abuser Page 23 of 59


  Acting in concert with Segal, where Segal testified as a fact witness, acted as a rogue prosecutor, and signed orders in the same case as Chief Judge
  of the Court of Appeals, Bryan improperly uses his role on the bench to terrorize families and conspires to commit obstruction of justice. Indeed,
  Segal is a coward who should be prosecuted to the fullest extent of the law. And, Bryan should be investigated by the Judicial Standards Board. It
  bears noting that Segal created the modern Minneapolis Police department as the former Minneapolis City Attorney. To make matters worse, Segal
  did nothing to prevent George Floyd culture despite being accountable for several similar events.
  Sits By and Idly Watches Torture
  Similar to George Floyd, where Minneapolis Police Officer Tou Thao and Derek Chauvin sat by and watched, even using force to prevent citizens from
  saving Mr. Floyd's life, Bryan uses his powers on the bench to inflict torture, assault, and kidnapping to retaliate against members of the media for
  exposing Minneapolis police violence. In this case, Bryan sat by and watched as an innocent media critic was unlawfully prosecuted for violating a
  facially unconstitional First Amendment based gag order and illegally tortured while falsely jailed. The Minnesota Supreme Court later ruling the
  statute used to inflict torture unconstitutional.
  Sadly, Bryan remains a licensed lawyer in the State of Minnesota. Jeffrey M. Bryan is a danger to all Minnesota families.
                                                          Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.judgejeffreybryan.com/index.html                                                                                          2/2
10/7/2020                 CASE 0:17-cv-03058-SRN-HB
                                               Elizabeth A.Doc.
                                                           Clysdale215-7      Filed
                                                                    - Minnesota's Racist10/12/20
                                                                                        Terrorirst RefereePage 24 of 59




             Elizabeth A. Clysdale - Minnesota's Terrorist Referee




            0:00 / 0:26




  Elizabeth A. Clysdale is a disempowered referee of the Minnesota Judicial Branch. Referee Clysdale used a para-military force to raid a home in
  Hudson, Wisconsin to serve Ramsey County civil orders. Indeed, Referee Clysdale should be in federal prison for many years. Referee Clysdale
  must be prosecuted by the United States Attorneys Office for civil rights violations. Referee Clysdale has, inter alia, engaged in acts of terror,
  assault, torture, kidnapping, and obstruction.
  Judicial Racism and Violence
  To her credit, Referee Clysdale is no closet racist. Rather, she has made it known publicly that she is Minnesota's most racist judicial officer.
  Referee Clysdale signs bogus gag orders to conceal and defend racist Twitter campaigns published by the Minneapolis City Attorney's Office.
  Saint Croix County, Wisconsin Domestic Terrorism
  On April 28, 2017, Referee Clysdale engaged in domestic terrorism to obtain evidence in a civil case. Specifically, Referee Clysdale colluded
  with the state to launch a violent no-knock search warrant and raid for the purpose of serving her facially unconstitional civil court orders. Even
  more egregious, Referee Clysdale had the raid executed in Hudson, Wisconsin on critics of Minneapolis violence. Referee Clysdale is believed
  to have used a friendly Saint Croix County, Wisconsin Judge, whom she personally knows well, to rubber stamp her bogus search warrant.
  During the raid, Referee Clysdale assaulted two (2) Saint Croix County, Wisconsin citizens. Both victims were in their late thirties (30s),
  upstanding members of the community, and never accused of any improper activity. Both victims were thrown, beaten, and kicked. Indeed,
  Referee Clysdale's goons - flowing through the City of Minneapolis Attorneys Office - kneeled on the neck of her victims. Even more egregious,
  Referee Clysdale used the raid and her facially unconstitional civil court orders to silence criticism of Minneapolis violence prior to the events
  leading up to George Floyd. And, silence evidence of corruption flowing through the same office. Most egregious, the alleged criticism that
  Referee Clysdale had attempted to silence would have helped expose pre-George Floyd tactics of Minneapolis law enforcement. In other
  words, Referee Clysdale openly enabled and facilitated the culture that caused George Floyd.
  Facially Unconstitutional Gag Orders
ﬁle:///private/tmp/20201007/www.elizabethclysdale.com/index.html                                                                                      1/2
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                           Elizabeth A.Doc.
                                                       Clysdale215-7      Filed
                                                                - Minnesota's Racist10/12/20
                                                                                    Terrorirst RefereePage 25 of 59
  The national media wrote a story in reference to the unconstitional gag orders which violate the First Amendment issued by Referee Clysdale.
  In that article, the reknwoned First Amendment expert, UCLA law professor Eugene Volokh, claimed that Referee Clysdale had violated the First
  Amendment in an effort to silence criticism. During hearings in that action, Referee Clysdale began screaming at her victim's elderly dying
  mother because the mother's phone accidentily rang. The mother is a former United States military officer and Hennepin County Juvenile
  Probation Officer and had experienced many court hearings throughout her vast career. The mother claimed that she had never seen anything
  like Referee Clysdale's rude behavior on the bench.
  Arresting Litigants for Exiting Her Courtroom After Hearings
  Still not enough, Referee Clysdale further attempted to silence criticism of her actions in concert with Minneapolis by using her baliff to arrest
  litigants exiting her courtroom following the natural conclusion of hearings. In that epsiode, Referee Clysdale admitted to her baliff that she had
  authorized the arrest, which is technically illegal considering her limited police powers.
  Issuing Bogus Restraining Orders
  Referee Clysdale's hallmark is issuing every single restraining order, however bogus, from women asserted against men. Referee Clysdale
  issued two (2) bogus orders from women who had never met, seen, or spoken to the man.
  Racist Agenda
  Referee Clysdale has targeted black men in her bogus hearings. In doing so, Referee Clysdale tries to criminlize black men for failure to pay
  child support. Referee Clysdale destroys black families. Referee Clysdale is a very weak and pathetic prosecutor puppet, who acts only at the
  behest of prosecutors, to falsely criminlize people, and take away their children.
                                                               Failure to Protect
  As described below, Referee Clysdale has been aware of several failures but failed to report:
  Revenge Pornography
  Failed to protect citizens against racist revenge pornography schemes against hundreds of black men. Prior to George Floyd, Refeeree
  Clysdale was made aware of the racist actions of the Minneapolis City Attorneys Office and did nothing.
  Stephen and Mary Ellen Heng
  Assistant Saint Paul City Attorney Stephen Heng and his wife, Deputy Minneapolis City Attorney Mary Ellen Heng, were engaged in acts to
  cover up serious felony conduct. A text message appeared in reports indicating that Referee Clysdale was acting in concert with Mary Ellen
  Heng or Minneapolis City Attorney Susan Segal.
  Minneapolis City Attorney Susan Segal
  During cross examination, Minneapolis City Attorney Susan Segal, blatently perjured herself. In later evidence, it showed that Ms. Segal was
  testifying, acting as a prosecutor, and later signed orders in the same case as the current Chief Judge of the Court of Appeals. Referee
  Clysdale failed to report Ms. Segal's misconduct to the Professional Responsibility Board or the Board on Judicial Standards.
  Sophia Y. Vuelo
  Referee Clysdale is aware that corrupt Ramsey County Judge Sophia Y. Vuelo - similarly also a Wisconsin citizen in at the time of her investiture
  ceremony - was caught engaged in a sex act with a Ramsey County Sheriff's Deputy in chambers but is believed to have failed to report the
  instance to the Board on Judicial Standards. For elected officials, like Ms. Vuelo, it is illegal in Minnesota to live outside the county of
  jurisdiction.
  Referee Clysdale is a danger to all Ramsey County, MN and Saint Croix County, Wisconsin families. Referee Clysdale's evil conduct casts a long
  shadow over Saint Croix County, Wisconsin for years to come.
                                                      Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.elizabethclysdale.com/index.html                                                                                    2/2
10/7/2020              CASE 0:17-cv-03058-SRN-HB    Doc.
                                              Kevin G. Ross -215-7     Filed
                                                             Minnesota Court    10/12/20
                                                                             of Appeals Judge Page 26 of 59



           Kevin G. Ross - Minnesota Court of Appeals Judge
        Kevin G. Ross - Wife Abuser and Known Deadbeat Father




                 0:00 / 0:44




  Kevin G. Ross is a judge on the Minnesota Court of Appeals. Ross sued his own wife and appealed the unfavorable ruling to his own court. His fellow
  judges were reportedly confounded and stated that Ross's judicial actions "defied common sense". (See Ross v. Ross;
  https://minnlawyer.com/2014/06/16/ross-v-ross-judges-arguments-hold-no-water-before-panel-of-retired-jurists/)
                                                   Kevin G. Ross v. Michon Ross
  Not wanting to give his wife alimony, Ross sued her alleging that she had never worked. Ross apparantly produced the legal papers himself, drawing
  jeers and a severe mocking from his own court. Even worse, Ross attempted to misuse his position as a judge on the Court of Appeals to gain a
  favorable order from his peers.
  Anonymous sources explained that Ross is a "deadbeat father" and a "bum" who did not want to pay debts to his wife. Ross apparantly got off easy
  as the District Court had apparantly failed to include other evidence of marital impropriety including allegations of cheating and verbal abuse directed
  at his own wife.
                                State v. Yanez and the Philando Castile Shooting
  According to local attorneys, Ross stated that Jeronimo Yanez, the police officer who shot and killed Philando Castile, was completely justified in
  taking Mr. Castile's life. Ross stated that the smell of Marijuana or smoking Marijuana around children somehow would justify the violent actions. Ross
  purportedly wanted to speak up considering his previous career as a police officer in Iowa.
                                                             Attacking Litigants
  Ross is known for mocking and denigrating litigants. As a Hennepin County District judge, Ross would reportedly chide litigants he did not like. During
  this time, Ross engaged in a racial holocaust against black families by repeatedly imprisonining black men for petty non-violent matters. And,
  justifying his actions because of his previous career as a police officer.
  In written opinions as a Court of Appeals judge, Ross goes out of his way to outrageously attack and slander innocent litigants. Ross uses these
  opinions as a tool for the state to literally bludgeon and knock down innocent litigants. Ironically, Ross engages in many of the same practices as
  described by his own actions to sue his wife. Most of these opinions lack proper sentence structure, grammar, and any basis in the law.
ﬁle:///private/tmp/20201007/judgekevingross.com/index.html                                                                                                  1/2
                              Bias, Prejudice, and Favoritism Towards the Police
10/7/2020              CASE 0:17-cv-03058-SRN-HB    Doc.
                                              Kevin G. Ross -215-7     Filed
                                                             Minnesota Court    10/12/20
                                                                             of Appeals Judge Page 27 of 59


  As described above, Ross rules in favor of the police or the state in virtually every instance to violate the civil or constitutional rights of Minnesotans.
  In the rare instance that Ross ruled against police, Ross did so in order to permit revenge pornography.
                                                               Failure to Protect
  Chief Court of Appeals Judge Susan Segal
  Sadly, Ross failed to report Susan Segal's judicial misconduct. Ross knowingly maintained knowledge of Segal's felonious actions. Specifically, Segal
  testified, acted as a prosecutor, engaged in an unlawful extrajudicial violent raid, extrajudicial communication with others, and signed orders - all in
  the same case - as the Chief Judge of the Minnesota Court of Appeals. Ross is attempting to cover up his written opinion in the same case that
  sparked Segal's previous actions.
                                                                     Conclusion
  Sadly, Ross remains a judge in the Court of Appeals and a licensed lawyer in the State of Minnesota. Ross is a danger to all Minnesota families and the
  Minnesota Court of Appeals. Ross is a literal disgrace to the legacy of the Minnesota Court of Appeals. We ask that you vote Ross out of office on
  November 3, 2020.
                                                          Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/judgekevingross.com/index.html                                                                                                       2/2
10/7/2020                 CASE 0:17-cv-03058-SRN-HB
                                               Lyndsey M.Doc.
                                                         Olson - 215-7
                                                                 Minnesota's Filed    10/12/20
                                                                             Racist Terrorirst ProsecutorPage 28 of 59




   Lyndsey M. Olson - Minnesota's Racist Terrorist Prosecutor




            0:00 / 0:26




  Lyndsey M. Olson is the Saint Paul City Attorney. Prosecutor Olson's own colleague, John Lesch, said that Prosecutor Olson is "willing to
  commit misconduct" to terrorize Saint Paul residents. In a desperate law suit to silence the truth, Prosecutor Olson sued Mr. Lesch for
  defamation. Prosecutor Olson is a whack job and prosecutor from hell. At the Saint Paul City Attorneys Office, Prosecutor Olson has, inter alia,
  engaged in acts of terror, assault, torture, kidnapping, and obstruction.
  Violent Domestic Terrorism, Assault, and Kidnap
  Between her join date and present, Prosecutor Olson maintained domestic terrorism to obtain evidence in a civil case. Specifically, Prosecutor
  Olson continued a facially unconstitutional prosecution to violently attack and silence innocent citizens accused of criticising Minneapolis law
  enforcment violence. During the raid, Prosecutor Olson's victims were thrown, beaten, and kicked. Indeed, Prosecutor Olson's goons kneeled
  on the neck of her victims. Even more egregious, Prosecutor Olson's maintained the raid witout apology to conduct civil process service on
  behalf of the City of Minneapolis in what became similar George Floyd type violence. Evidence of Prosecutor Olson's conduct includes
  numerous photos, sworn statements, testimony, bruises, and hundreds of verified documents from the City of Minneapolis.
  Lengthy Violent Domestic Terrorism, Assault, and Kidnap
  Prosecutor Olson sent her victim to jail for an entire year to further silence her conduct. The Minnesota Supreme Court later vacated and
  overturned Prosecutor Olson's actions on First Amendment grounds. During Prosecutor Olson's torture, the victim's mother, one of the first
  female officers in the Minnesota National Guard, died without her son. Prosecutor Olson's torture is a disgrace to the United States Army. Even
  more egregious, Prosecutor Olson even opposed hearings to allow them to be together.
  Allegations of Rigging a Jury
  To effectuate her conduct, Prosecutor Olson is believed to have rigged a jury and further enabled witnesses to engage in communication with
  judge Sophia Y. Vuelo before trial. Specificially, Prosecutor Olson was able to procure two (2) high profile female attorneys, including Carey
  Bollinger, daughter of Lee C. Bollinger, president of Columbia University. Ms. Bollinger is a Harvard trained lawyer who magically appeared on
ﬁle:///private/tmp/20201007/lyndseyolson.com/index.html                                                                                              1/2
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                            Lyndsey M.Doc.
                                                      Olson - 215-7
                                                              Minnesota's Filed    10/12/20
                                                                          Racist Terrorirst ProsecutorPage 29 of 59
  the jury panel. In a statistically impossible move, Prosecutor Olson somehow procured failed Congressional candidate, Teessa Stanton Collett,
  a Saint Thomas law professor, to fill her other jury rigged panel location.
  Lyndsey M. Olson v. John Lesch
  Prosecutor Olson has attacked Minnesota state senator and former Assistant Saint Paul City Attorney John Lesch because State Senator Lesch
  - who served in the same National Guard unit - with Prosecutor Olson said that everyone knew Prosecutor Olson is "willing to commit
  misconduct". Indeed, Prosecutor Olson commits major "misconduct" to elevate herself up the social escalator in desperate attempts to ruin
  other people for the sake of her career.
  Sits By and Idly Watches Torture
  Similar to George Floyd, where Minneapolis Police Officer Tou Thao sat by and watched, even using force to prevent citizens from saving Mr.
  Floyd's life, Prosecutor Olson used her office to prevent her victims from obtaining relief from her torture. This is further evidenced by
  Prosecutor Olson's deliberate attempts to bring phony criminal charges over a Youtube.com video, and, most importantly, her use of
  extrajudicial conduits with which to vindictively attack her victims.
                                                          Failure to Protect
  As described below, Prosecutor Olson has been aware of several failures but failed to report:
  Revenge Pornography
  Prosecutor Olson failed to report lawyers to the Professional Responsibility Board for acts to direct racist revenge pornography schemes
  against hundreds of black men.
  Stephen and Mary Ellen Heng
  Assistant Saint Paul City Attorney Stephen Heng and his wife, Deputy Minneapolis City Attorney Mary Ellen Heng, were engaged in acts to
  cover up serious felony conduct. Prosecutor Olson knowingly enables these actions.
  Misconduct of United States Military Officer
  Prosecutor Olson maintained her torture to enable commanders of military bases to engage in domestic terrorism.
  Stephen Christie
  Saint Paul Assistant City Attorney Stephen Christie was known to harassed many female attorneys over the years.
  David McCabe
  Saint Paul Police Officer David McCabe who was known to leak phone calls and engage in tabloid sport to go after black men in documented
  WCCO news articles was never reprimanded or fired for his acts to engage in pre-trial communication with Sophia Y. Vuelo, and, most
  importantly, for his felony conduct.
  Sophia Y. Vuelo
  Proseuctor Olson is aware that Sophia Y. Vuelo was caught engaged in a sex act with a Ramsey County Sheriff's Deputy in chambers but is
  believed to have failed to report the instance to the Judicial Standards Commission.
  Robyn Bata
  Proseuctor Olson is aware that Ramsey County probation officer Robyn Bata was caught engaged in a sex acts with inmates but failed to
  prosecute the sexual assaults.
  Lyndsey M. Olson is a danger to all Saint Paul residents and United States citizens. Prosecutor Olson's evil conduct casts a long shadow over
  the City of Saint Paul for hundreds of years to come.
                                                      Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/lyndseyolson.com/index.html                                                                                           2/2
                     CASE 0:17-cv-03058-SRN-HB
Patrick C. Diamond - Minnesota's Openly Racist Judge              Doc. 215-7file:///private/tmp/20201007/www.judgediamond.com/index.html
                                                                               Filed 10/12/20 Page 30 of 59




                            Patrick C. Diamond - Ramsey County
                                           Judge
                             Patrick C. Diamond - Minnesota's
                                    Openly Racist Judge

                                      Judge Patrick C. Diamond Lets Pedophile's Walk Free




                          Patrick C. Diamond is a Ramsey County judge. Previously, Diamond was a Deputy Hennepin
                          County Attorney where he terrorized black families, covered up serious crimes and violent
                          assaults by racist Minneapolis police officers.

                          Diamond's years of corruption and cover-ups earned him his "appointment" on the bench in
                          2012. Specifically, Diamond begged his former boss, former Hennepin County Attorney and
                          current United States Senator Amy Klobuchar, for a seat.


                               Judge Diamond Terrorizing Local Residents
                          Diamond has ruined numerous families by using the state's power to falsely torture and
                          assault local residents.

                               Father Huberty. (See State v. Mark A. Huberty; https://www.startribune.com/twin-cities-
                               priest-found-not-guilty-in-adult-sex-case/285098071/.)
                               Myon Burrell (See Myon Burrell has spent nearly 20 years in prison. Now experts will
                               review his case)

                          Meanwhile, Diamond allows violent racist Minneapolis cops to assault and digitally lynch
                          citizens.


                                                           Judicial Racism
                          To his credit, Diamond is no closet racist. Rather, he has made it known publicly that he is
                          Minnesota's most racist judge. Diamond endorses and defends Minneapolis City Attorney's




1 of 4                                                                                                                   10/7/20, 9:37 PM
                     CASE 0:17-cv-03058-SRN-HB
Patrick C. Diamond - Minnesota's Openly Racist Judge               Doc. 215-7file:///private/tmp/20201007/www.judgediamond.com/index.html
                                                                                Filed 10/12/20 Page 31 of 59


                          Office racist Twitter campaigns. Specifically, campaigns used to publish nude photos of black
                          men. Even worse, Diamond allows violent Minneapolis cops away without any accountability.


                                                           Torturing Priests
                          Diamond's most egregious actions were directed towards a Catholic priest. (See State v. Mark
                          A. Huberty; https://www.startribune.com/twin-cities-priest-found-not-guilty-in-adult-sex-
                          case/285098071/.) Diamond ruined Father Huberty's life and destroyed his reputation.
                          Diamond's attacks against god and religion are well known. Diamond routinely tortures local
                          residents particularly black people or church leaders to draw laughter from his fellow judges.
                          Any individual who would torture a priest, in a blatently obvious case of innocence, is the
                          definition of evil. Diamond is completely evil.


                                             Letting Pedophile's Walk Free
                          Diamond released a pedophile into the wild. A convicted pedophile chiropracter molested and
                          had sex with a fifeteen (15) year old girl in his chiropractic office. Diamond saw fit that this
                          pedophile did not see one day in prison. Now Diamond is seeking re-election. Do you want
                          radical pedophile supporting judges on the bench? Vote against Diamond on November 3,
                          2020. (See State of Minnesota v. [redacted chiropracter], Case No. 62-CR-18-6864.)


                                  Diamond's Creepy Voice and Sycophant
                                                Behavior
                          According to anonymous sources, Diamond's voice and behavior sends chills down the spines
                          of litigants, the general public, and attorneys. Diamond's high pitch voice, tone, and level is
                          described as sounding like a stereotypical paedophile. Diamond's "feminine" voice and
                          mannerisms are indicative of deeply disturbed individual who engaged in sadistic torture of
                          black men. A United States military officer and Major in the countries armed forces questioned
                          the "wherabouts of his genitals" and another alleged that Diamond was a "closeted feminine"
                          man, and, most importantly, likely hid it from his wife and family for years.


                           Diamond's Sadistic Violation of Judicial Canons
                          In numerous instances, based on years of undercover investigative reporting, Diamond was
                          accused of goading prosecutors to revoke plea deals in an effort to adversely pressure
                          litigants to accept torture and imprisonment which is a serious violation of the judicial canons.

                          As described above, Diamond is called to vindictively torture countless Ramsey and Hennepin
                          County litigants to effectuate unlawful schemes on behalf of the State of Minnesota.


                                            Diamond's Sadistic Gag Orders
                          In 2019, Diamond was sued in federal court for issuing illegal and unconstitional gag orders to
                          violate the First Amendment rights of litigants to prevent the disclosure of information
                          contained on this website.

                          Diamond issued his unlawful gag orders both in an effort to torture litigants for disclosing
                          information and block exposure of serious felony conduct committed by Deputy Minneapolis
                          City Attorney Mary Ellen Heng, then Minneapolis City Attorney Susan Segal, among others
                          including their violent extrajudicial raid. Diamond is openly colluding and conspiring with
                          Minneapolis officials and their violence.

                          Diamond intends to domestically terrorize and torture litigants for exposing his corruption,
                          and, most importantly, the violent corruption coming from the Minneapolis City Attorneys'
                          Office to protect his previous stomping grounds.

                          On the eve of George Floyd, Diamond issued one hundred and fifty (150) years of gag orders
                          to silence protests and engage in the above described acts. It remains a common corrupt and
                          illegal practice particularly within the Ramsey County bench to engage in these actions, yet
                          the severe length is unprecedented, and a testament to the corrupt lengths Diamond will go
                          on behalf of the state.




2 of 4                                                                                                                        10/7/20, 9:37 PM
                     CASE 0:17-cv-03058-SRN-HB
Patrick C. Diamond - Minnesota's Openly Racist Judge              Doc. 215-7file:///private/tmp/20201007/www.judgediamond.com/index.html
                                                                               Filed 10/12/20 Page 32 of 59


                                              Vendetta Against Black Men
                          As described above, Diamond has engaged in a racial holocaust against black families by
                          repeatedly torturing and imprisoning black men for petty non-violent matters. In many cases,
                          Diamond's actions were ruled entirely unconstitutional or illegal. He lost the United States
                          Supreme Court Case Danforth v. Minnesota where he had attempted to hold innocent men
                          guilty of matters later ruled unconstitutional or illegal. And, others where national media
                          sources strongly alleged that Diamond blatently committed misconduct to wrongfully maintain
                          the convictions of innocent black men. This includes Diamond's torture of Myon Burrell where
                          national media outlets lambasted his maintenance of the torture. (See Myon Burrell has spent
                          nearly 20 years in prison. Now experts will review his case)


                                             Diamond's Fake Backtracking
                          Diamond attempted to backtrack his corruption only after being exposed. In 2020, Diamond
                          was cited in a Pioneer Press article stating that cops had improperly kept info from defense
                          attorneys. As recently as 2019, Diamond was accused in the same federal lawsuit as colluding
                          with prosecutors to withhold evidence from defense attorneys and litigants. Diamond literally
                          spent years doing the same thing in the Hennepin County Attorneys' Office. Diamond's order
                          is a rouse used to obscure his true motives and behavior.


                                                          Failure to Protect
                          Crooked Diamond failed to report blatant harassment, torture, and violence pre-George Floyd.
                          The same conduct originating from Minneapolis law enforcement that led to George Floyd.
                          Diamond failed to report attorneys operating in the Minneapolis City Attorneys Office engaged
                          in misconduct. Instead, Diamond attacked the groups trying to expose the problems before
                          George Floyd. On the eve of George Floyd, Diamond asserted one hundred and fifty (150)
                          years of facially unconstitutional gag orders to prevent George Floyd style violence from being
                          exposed!

                          Revenge Pornography
                          Diamond improperly ignored revenge pornography directed at blacks. Diamond failed to report
                          attorneys and Minneapolis cops to the Professional Responsibility Board who had purportedly
                          engaged in criminal acts.

                          Mary Ellen Heng
                          Diamond covered up Deputy Minneapolis City Attorney Mary Ellen Heng's violent extrajudicial
                          raids and felony criminal actions.

                          Robyn Bata
                          Diamond knowingly failed to report that Ramsey County probation officer Robyn Bata was
                          sexually assaulting a vulnerable black man.

                          Former Minneapolis City Attorney Susan Segal
                          Susan Segal testified, acted as a secret prosecutor, and signed orders as the current Chief
                          Judge of the Court of Appeals in the same cases where Diamond presided. Unsurprisingly,
                          Diamond failed to file proper complaints with the Minnesota Judicial Standards Board. These
                          are felony actions where Susan Segal should be prosecuted for violations of federal civil rights
                          laws.

                          Sophia Y. Vuelo
                          Diamond knowingly failed to report Sophia Y. Vuelo where Diamond maintained knowledge
                          that Vuelo was caught misusing a position on the Ramsey County Bench to engage in sexual
                          acts with a Sheriff Deputy in chambers.


                                                               Conclusion
                          Sadly, Diamond remains a Ramsey County judge and a licensed lawyer in the state of
                          Minnesota. Diamond is a danger to all Minnnesota families and the citizens of Ramsey County.




3 of 4                                                                                                                       10/7/20, 9:37 PM
                     CASE 0:17-cv-03058-SRN-HB
Patrick C. Diamond - Minnesota's Openly Racist Judge          Doc. 215-7file:///private/tmp/20201007/www.judgediamond.com/index.html
                                                                           Filed 10/12/20 Page 33 of 59


                          We ask that you vote against Diamond on November 3, 2020.

                                                  Brought to you by BLACK LIVES MATTER




4 of 4                                                                                                              10/7/20, 9:37 PM
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                               SophiaDoc.
                                                     Y. Vuelo215-7      Filed
                                                              - Minnesota's      10/12/20
                                                                            Most Corrupt Judge Page 34 of 59



                           Sophia Y. Vuelo - Ramsey County Judge
                          Sophia Y. Vuelo - Violent Domestic Terrorist




                 0:00 / 0:20




  Sophia Y. Vuelo ("Vuelo") graduated from Hamline University School of Law, which is unaccreditted and now defunct. Vuelo has rigged wrongful
  convictions, violent torture, violated the Rules of Professional Responsibility, violated state election rules, and purportedly engaged in an extramarital
  sex act with court staff in her chambers while working as a Ramsey County judge.
                        Extramarital Affair With a Ramsey County Sheriff Deputy
  According to local lawyers, Vuelo was caught engaging in a sex act with a Ramsey County Sheriffs Deputy in chambers. It is believed Vuelo was
  caught by court staff and reported to the Judicial Standards Commission. Indeed, Vuelo is married to an elderly doctor named Muaj C. Lo, M.D.,
  according to the same lawyer, Vuelo engaged in the affair because her husband is "like 75 years old".
  Furthermore, Vuelo used the same baliff during court proceedings to violently assault and attack litigants. Vuelo harrassed litigants by repeatedly
  asking litigants if they have phones in the courtroom. Vuelo used her deputies to violently attack and search litigiants that she deemed worthy of such
  treatment.
                               Rigging Wrongful Convictions and Torturing Families
  In 2018, based on her own records, Vuelo began communicating with witnesses before a state trial - a major violation of the judicial canons - in an
  effort to vindictively torture litigants. Specifically, Vuelo received communication from accused corrupt Saint Paul Police Officer David McCabe. Vuelo
  used the information to kidnap, assault, and falsely imprison. The brutal actions were used to silence criticism exposing Minneapolis violence - similar
  to George Floyd - where Minneapolis officials were accused of violent neck kneeling. Vuelo did this knowing the litigant's mother was dying. Indeed,
  the mother died while Vuelo was torturing and assaulting litigants to prevent exposure of Minneapolis violence pre-George Floyd.
  Vuelo's torture was discovered by the Minnesota Supreme Court when they later vacated her ruling on First Amendment grounds. Vuelo even would
  not allow her victim to be with their dying mother. Vuelo destroys and tortures families, and, most importantly, lacks any empathy while engaging in
  her torture. Indeed, Vuelo is a violent psychopath.
  Vuelo tried to supress her torture by issuing bogus gag orders to prevent criticism of her friend and fellow Hmong Ramsey County official, Assistant
  Saint Paul City Attorney Yamy Vang, who was accused of colluding with Vuelo to engage in the above described acts of torture.

ﬁle:///private/tmp/20201007/judgevuelo.com/index.html                                                                                                          1/3
                                                                    Scam Artist
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                               SophiaDoc.
                                                     Y. Vuelo215-7      Filed
                                                              - Minnesota's      10/12/20
                                                                            Most Corrupt Judge Page 35 of 59


  After her investiture ceremony in 2018, Vuelo reportedly, as alleged by several Ramsey County public defenders, to have kept her primary residency in
  Hudson, Wisconsin. A violation of Minnesota State election law requiring all judges subject to public election to maintain their primary residence in the
  county of their jurisdiction.
  According to Vuelo's previous longtime supervisor in the Ramsey County Public defenders office, Bruce Wenger, while Vuelo worked as a Ramsey
  County public defender, Vuelo was chided for taking Hmong clients on the side. Vuelo may have been asked to take a leave of absensce over her
  misconduct. After her break, according to Mr. Wenger, Vuelo purportedly tried to obtain her position back but was refused given her misconduct.
  Vuelo has repeatedly misrepresented and mischaracterized her past. In previous statements, Vuelo falsly stated that she was the prom queen at her
  highschool, Memorial High School, in Eau Claire, Wisconsin.
                                                                 Racial Injustice
  Vuelo has actively tried to use the fact she is a Hmong refugee to seek false sympathy while engaging in acts of torture against litigants before her
  court. Vuelo has openly alleged that litigants were "racist" because of her own projections about her race before using her Hmong race and her belief
  alone that the litigants were "racist" to justify assault against them. Indeed, Vuelo is a violent psychopath.
  Vuelo used her race to gain a position on the Ramsey County Bench. Vuelo lobbied politicians for a position on the bench by repeatedly doing
  speaking engagements only because of her lust of power. In an NBC media apperance shortly after, Vuelo stated that her appointment "single
  handidly (sic) changed the face of justice." Indeed, Vuelo's statement is an insult to the many other minorities appointed to the Ramsey County bench
  and others within the Minnesota Judicial Branch chosen prior to her appointment, and, most importantly, is illustrative of her deeply selfish ego.
  Vuelo tortures and assaults countless non-violent black men for petty accusations.
                                                               Failure to Protect
  Corrupt Sophia Y. Vuelo failed to report blatant harassment, torture, and violence pre-George Floyd. The same conduct originating from Minneapolis
  law enforcement. Vuelo failed to report attorneys operating in the Minneapolis City Attorneys Office engaged in misconduct. Instead, Vuelo attacked
  the individual trying to expose the problems before George Floyd. If Vuelo had any sense, which she does not, this would have prevented the events
  of George Floyd form ever unfolding.
  Yamy Vang
  Vuelo failed to protect citizens of Ramsey County and Minnesota against Saint Paul Assistant City Attorney Tara Patet and Yamy Vang. Ms. Patet and
  Yang engaged in a violent raid to prevent criticism of their illegal actions. And, Vuelo colluded by vindictively helping with further torture and issuing
  gag orders.
  Mary Ellen Heng
  Vuelo failed to protect citizens of Ramsey County and Minnesota against Minneapolis Deputy City Attorney Mary Ellen Heng. Ms. Heng whose
  husband is Assistant Saint Paul City Attorney Stephen Heng, often uses Ramsey County to vindictively silence critics without alarming her own office
  in Hennepin County. Previously, Ms. Heng had indicted attorney Jared Kushner for the same reasons. Vuelo helped to withhold evidence that would
  have disclosed Ms. Heng's criminal operation and violent raids.
  Robyn Bata
  Vuelo knowingly failed to report Ramsey County probation officer Robyn Bata's sexual assault. Ms. Bata used her position to gain access to
  vulnerable adults where she repeatedly tricked them into sexual acts. Ms. Bada engaged in predatory sexual acts with vulnerable adults in her county
  sanctioned private office while on duty. And, used her car to pick up the adults for sexual rendeazvous while working during the day. After her
  predatory behavior was discovered, Ms. Bata resigned her position which she held for nearly twelve (12) years in an effort to hide her sexual assaults.
  Vuelo was well aware and turned a blind eye.
  Stephen Christie
  Female defense attorneys accused Stephen Christie of sexually harassing them to interfere with cases. Mr. Christie withheld evidence for years where
  Vuelo failed to report Mr. Christie's misconduct to the Professional Responsibility Board.
  Tara Patet
  Ms. Patet had ordered an illegal extrajudicial raid to silence criticism. Still yet, Vuelo turned a blind eye and allowed Ms. Patet to withhold evidence in
  order to torture litigants.
                                                                     Conclusion
  Sadly, Vuelo remains a Ramsey County judge and a licensed lawyer in the state of Minnesota. Vuelo is a danger to all Minnnesota families and the
  citizens of Ramsey County. We ask that you vote against Vuelo on November 3, 2020.
ﬁle:///private/tmp/20201007/judgevuelo.com/index.html                                                                                                           2/3
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                               SophiaDoc.
                                                     Y. Vuelo215-7      Filed
                                                              - Minnesota's      10/12/20
                                                                            Most Corrupt Judge Page 36 of 59
                                                        Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/judgevuelo.com/index.html                                                          3/3
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                              MatthewDoc.   215-7
                                                     F. Cooper          Filed
                                                               - New York's     10/12/20
                                                                            Openly Racist Judge Page 37 of 59




         Matthew F. Cooper - Manhattan Supreme Court Justice
        REMOVE JUSTICE MATTHEW F. COOPER - NEW YORK'S
                       OPENLY RACIST JUDGE




                 0:00 / 0:37




                                          Justice Cooper's Criminal Background
  Matthew F. Cooper graduated from Antioch School of Law, which is unacredditted and now defunct. By his own (and the New York Court's)
  admission, Matthew Cooper was a mafia attorney for the Lucchese Crime Family. (See Matthew Cooper's Court Biography) Specifically, he was a
  "Chief Counsel and Director" for the Teamstears-237, a mafia organization, where he covered up financial crimes, drug crimes and violent murders for
  the Lucchese Crime Family.
  Matthew Cooper's years of corruption and cover-ups earned him his "appointment" on the bench in 2008.
                                          Justice Cooper's Terrorizing Black Men
  One of Matthew Cooper's favorite things is the public shaming and digital lynching of successful black men from the matrimonial bench. Specifically,
  Cooper solicits tabloid press to his courtroom to terrorize and publicly brand black men as "Dead Beat Dads."
       Paul George. (See Judge Slams Paul George for Being Deadbeat Dad)
       Damon Dash. (See Hip Hop Mogul Damon Dash Hit With Second Child Support Warrant)
  Meanwhile, matrimonial actions in New York are supposed to be sealed and confidential.
                                               Terrorizing Mixed-Raced Families
  Another favorite thing of Cooper's is to terrorize white men in mixed-race relationships. Much like the digital lynchings he imposes on successful
  black men, Cooper publicly flogs white men married to black women.
  For instance, in 2015 Cooper solicited tabloid press and publicly branded Ian Phillips, a successful entrepenuear, as a "deadbeat dad." (See Judge
  Rips "Broke" Deadbeat Dad Who Skied in the Alps) It's no coincidence that Mr. Phillips is married to a black woman and has mixed-raced children.

ﬁle:///private/tmp/20201007/justicematthewcooper.com/index.html                                                                                          1/4
                                                                   Conclusion
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                              MatthewDoc.   215-7
                                                     F. Cooper          Filed
                                                               - New York's     10/12/20
                                                                            Openly Racist Judge Page 38 of 59



  Sadly, Justice Cooper maintains a position on the Manhattan Supreme Court. A position that Justice Cooper uses to terrorize and destroy black
  families. Justice Matthew F. Cooper is a danger to all New Yorkers, especially those that are black. If you have additional information, please contact
  us at judicialcomplaints@protonmail.com.
                                                           Brought to you by Black Lives Matter




ﬁle:///private/tmp/20201007/justicematthewcooper.com/index.html                                                                                             4/4
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                              MatthewDoc.   215-7
                                                     F. Cooper          Filed
                                                               - New York's     10/12/20
                                                                            Openly Racist Judge Page 39 of 59
  Most notable of all, however, is Cooper's attacks on Robert De Niro. It is well-known that Mr. De Niro is married to a black woman and has mixed-
  raced children: a perfect target for Cooper.
  For the past several years, Cooper has focused on making every intimimate and miniscule detail of De Niro's divorce public. This is no doubt as a
  result of De Niro's mixed-raced family. (See https://www.dailymail.co.uk/tvshowbiz/article-8575665/Robert-Niro-emerges-time-pleading-COVID-
  poverty.html)
  Cooper's antics have gone so far that during the De Niro case, Cooper began to publicly mock Mr. De Niro by trying to impersonate one of Mr. De
  Niro's Saturday Night Live sketch characters. Mr. De Niro did not laugh. In earlier movies, Mr. De Niro is seen portraying Justice Cooper's tactics:

            GOODFELLAS- Robert De niro Is A Gangster God




            Justice Cooper's Openly Racist Statements to the Legal Community
  To his credit, Cooper is no closet racist. Rather, he has made it known publicly that he is New York's most racist judicial officer.
  Most notably, in statements made to the Women's Bar Association, Cooper admits that he targets black men with jail. How does he identify his
  targets? With blatantly ghetto stereotypes of course! If you drive a "Range Rover, Escalade or a High-End Lexus" that's instant jail time. It goes
  without saying, identifying men who drive Range Rovers, Escalades and High-End Lexuses is nothing more than a dogwhistle, coded language for
  identifying black men.
                                                  Justice Matthew Cooper - "Nice Car = Incarceration"




  As his own statements indicate, Justice Cooper intends to jail men to extort money. Justice Cooper thinks jailing men "immediately" simply "works the
  best" before joking and laughing about his extortion. More egregiously, Justice Cooper admits he would never send a woman to jail.


ﬁle:///private/tmp/20201007/justicematthewcooper.com/index.html                                                                                          2/4
10/7/2020              CASE 0:17-cv-03058-SRN-HB
                                              MatthewDoc.   215-7
                                                     F. Cooper          Filed
                                                               - New York's     10/12/20
                                                                            Openly Racist Judge Page 40 of 59


                                                  Justice Matthew Cooper - "I've Only Held Men in Contempt"




                                                  Justice Matthew Cooper - "I Live for Threatening Litigants"




  Cooper has destroyed hundreds of black families by threatening his exortion and torture. Indeed, Cooper practices mafia based law where he uses
  mob tricks. In many of those cases, Justice Cooper has put men in jail for the single purpose of hurting children and satisfying his racist agenda. In
  the second video above, Cooper openly admits that he "lives for threatening" litigants in his courtroom (bonus if they're black men).
                   Wife Calls Unborn Child a "Niglet", Still Awarded Full Custody
  Knowing that Claire Comfort called her unborn child a "niglet", Justice Cooper still gave Ms. Comfort full custody. Ms. Comfort had used the "niglet"
  term as a racial epithet to degrade black men she alleged to her husband that she slept with during the marriage.
                                                Collusion with New York Officials
  According to attorney J. Richard Supple, Jr., Justice Cooper wrote a child custody decision in concert with New York Grievance Committeee Attorney
  Kevin Doyle as a means to retaliate against an innocent attorney that had purportedly exposed the vast corruption of the Manhattan Supreme Court.
  In subsequent stages of that case, according to Attorney Supple, Justice Cooper sent a "warning" that if the attorney litigant continued to engage in
  acts deemed unacceptable by the Manhatatn Supreme Court, namely allegedly publishing websites or suing attorneys supposedly associated with
  the court, that the Manhattan Supreme Court would issue bogus arrest warrants over fabricated violations of child custody or orders in a divorce
  case. Specifically, Attorney Supple mentioned that Justice Cooper intends to mount a $250,000 bail to prevent the attorney litigant from gaining
  release from the notoriously violent Rikers Island.
  Moreover, Justice Cooper was alleged to have said that he was "agitated" with lawsuits against officials associated with the court and attempts to
  bring the corruption to light. New York Grievance Committee Attorney Kevin Doyle - as told by Attorney Supple - stated “[w]e got your boy
  [redacted]. Heʼs over in Rikerʼs right now getting pounded by some big black cock. Hopefully this teaches that little shit a lesson." It bears noting,
  Attorney Kevin Doyle has not been arrested for obstruction of justice despite numerous public allegations against him.
               Practicing Mafia Law and Career as a Mafia "Under Boss" Lawyer
  Justice Cooper rose through lawyer ranks only because of his willingness to do the dirty work of mafia connected Lucchese family underbosses.
  Justice Cooper was the chief legal officer for the Teamsters Local 237. This is where Justice Cooper began learning techniques to extort, intimidate,
  and torture New Yorkers.
                                       Tabloid Leaking to Destroy Black Litigants
  Justice Cooper has been sued for leaking orders to the New York Post. Specifically, Justice Cooper leaked orders that were not officially published by
  the official court reporting system. A federal judge found that Justice Cooper's conduct in leaking the orders was not protected by absolute immunity.
  Justice Cooper has made a career out of destroying litigants for sport in the tabloids without any compassion for the their livelihoods or their families.
ﬁle:///private/tmp/20201007/justicematthewcooper.com/index.html                                                                                            3/4
10/7/2020             CASE 0:17-cv-03058-SRN-HB        Doc.
                                          Carey Bollinger - Racist215-7      FiledInnocents,
                                                                   Lawyer, Tortures 10/12/20         Page 41 of 59
                                                                                             Daddy's Girl




      Carey Bollinger - Racist Lawyer, Tortures Families, Daddy's
                                  Girl




  Carey Bollinger is a licensed lawyer in New York and Washington DC. Carey Bollinger attended Harvard University and Columbia Law School. Attorney
  Bollinger rigged a Ramsey County, Minnesota jury trial to torture an innocent defendant (for his proper moral actions in exposing Minneapolis law
  enforcement brutality) including his elderly mother, and, most importantly, to retaliate against a critic who had allegedly exposed Minneapolis law
  enforcement violence shortly before the events surronding George Floyd. Carey Bollinger inflicts torture on innocent citizens and their families.
  A Daddy's Girl
  Attorney Bollinger clerked on the Second Circuit for Judge Wilfred Feinberg and for the United States District Court for the Eastern District of
  Maryland under Judge Petter Messitte. Attorney Bollinger received her seat at Harvard and Columbia only because her father, Lee C. Bollinger, pulled
  strings on her behalf. Lee C. Bollinger is the current president of Columbia University and previous president of Columbia Law Schoool. (See
  https://www.nytimes.com/2012/07/22/fashion/weddings/carey-bollinger-benjamin-danielson-weddings.html.)
  Looked like a "Meth Addict Married a Trucker"
  During portions of the jury trial, onlookers stated that Attorney Bollinger wore torn clothing to the state court, and presented herself to appear as a
  meth addict. Specifically, Attorney Bollinger appeared to have yellow teeth and wreaked of body odor. Indeed, it appeared that Attorney Bollinger tried
  to intentionally pass herself off as a homeless person to avoid jury duty.
  Attorney Racism
  To her credit, Attorney Bollinger is no closet racist. Rather, she has made it known publicly that she is Minnesota's most racist attorney. Attorney
  Bollinger prosecutes, tortures, and assaults local residents for exposing Minneapolis City Attorney's Office racist Twitter campaigns. Specifically,
  campaigns used to publish nude photos of black men. Even worse, Attorney Bollinger prosecutes local residents to allow violent federal and
  Minneapolis cops away without any accountability.
  Violent Torture, Assault, and Kidnapping
ﬁle:///private/tmp/20201007/www.careybollinger.com/index.html                                                                                            1/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB        Doc.
                                          Carey Bollinger - Racist215-7      FiledInnocents,
                                                                   Lawyer, Tortures 10/12/20         Page 42 of 59
                                                                                             Daddy's Girl
  Attorney Bollinger sat on a jury panel to criminally prosecute a defendant for the accusation of violating a facially unconstitional civil gag order. The
  case stemmed from an outragious "kneeling" decision by the Minnesota Court of Appeals. In rigging a jury trial, Attorney Bollinger heard a First
  Amendment case involving a patently absurd social media accusation that a male defendant's powerful girlfriend could view his Match.com dating
  profile. She paid for a premium subscription and clicked on his profile or was in her recent views. The defendant did not click her profile or view. On
  advice of counsel, the defendant did not testify. The powerful girlfriend, a United States Air Force Officer, instructor at the Air Force Academy, who
  trained and mentored Air Force Rhode Scholars, who used the legal system to stalk the defendant, alleged that she felt harassed because the man
  still had a Match.com profile hours following a breakup. It bears noting that Carey Bollinger's father, Lee C. Bollinger, is a noted First Amendment
  expert who clerked for William Mitchell graduate and Saint Paul native Warren Burger. Specifically, Lee C. Bollinger clerked for Chief Justice Warren
  Burger on the United States Supreme Court. This is particularly so where it would be impossible for Carey Bollinger to find herself magically on a jury
  panel with another high powered female lawyer, law professor and failed Congressional candidate Teresa Collett. Attorney Bollinger knew that she
  was acting in concert to rig a jury trial to gag a media critic of police brutality. And, to make matters worse, Attorney Bollinger knew she was acting to
  harass a local citizens who had filed lawsuits and spoken out about Minneapolis law enforcement and attorney misconduct. Given her evil actions to
  torture, Carey Bollinger is going to hell.
  Carey Bollinger Tortures Families
  In torturing and assaulting the defendant, Attorney Bollinger stole the defendant's mother from him. To make matters worse, Attorney Bollinger
  robbed his mother of having her son with her as she died. For all the public sacrific the defendant's mother went through to raise a child as a single
  mother, service to the state court, Attorney Bollinger took this from her. The mother was a former Hennepin County Probation Officer, Captain in the
  United States Army, and Major in the Minnesota National Guard. Indeed, Carey Bollinger is a monster.
  Allegations of a Rigged Jury Panel
  Despite the fact the trial revolved around an absurd allegation of a Match.com view which did not represent anything near a threat, the defendant was
  in his mid thirties (30s), has a graduate education, had never been accused of making a scene, purportedly stated in federal court papers that he had
  never used drugs, smoked, did not drink, and had no known criminal record, Attorney Bollinger acted in concert with corrupt Ramsey County Judge
  Sophia Y. Vuelo and Teresa Collett to sentence the defendant to an executed year sentence in the Ramsey County Workhouse. Indeed, this was for a
  first time (non-crime) misdemanor conviction.
  Even more egregious, during Voir dire, corrupt Ramsey County Judge Sophia Y. Vuelo, who had trouble reading and pronouncing court material,
  asked odd and pointed questions to Attorney Bollinger and failed Congressional candidate Teresa Colett. Specifically, Ms. Vuelo asked if the potential
  jurors had any experience as "attorneys" or with the "Supreme Court" or the "Minnesota Supreme Court". It bears noting, Carey Bollinger's father, Lee
  C. Bollinger, had clerked for the United States Supreme Court. The idea that Ms. Vuelo would somehow maintain knowledge of a jury panel personally
  selected to render injustice is incredibly prejudicial and harmful to the justice system.
  Between October 2018 and June 2019, the man was assaulted, kidnapped, and tortured in Maplewood, Minnesota. No other staff member at the
  Ramsey County Workhouse had ever witnessed any misdemanor level conviction being sentenced to a full executed year sentence let alone a first
  time conviction for any crime whatsoever. This is particularly so because it was a non-violent posession of an alleged harmless Match.com profile. It
  was during this time, the man was forced witness to inmates smuggling drugs, using drugs (which he had never seen before in his life), and
  overdoses. Moreover, the man was forced witness to Ramsey County Workhouse staff member Robyn Bata's sexual assault on inmates convicted of
  multiple felonies. The man was forced to labor as a slave without pay for many months while his mother died. Attorney Bollinger's horrific violence,
  kidnap, and torture must be fully brought to light to save other people from Attorney Bollinger's violent acts.
  In line with her position to rig jury panels, Attorney Bollinger covered up an illegal April 28, 2017 raid to kneel on the defendants neck within his own
  home in Hudson, Wisconsin (twenty miles from Minneapolis and ten miles from Ramsey County, Minnesota). See Redacted v. Elizabeth Clysdale, No.
  19-1726 (8th Cir. 2020); Redacted v. James Street, District of Minnesota, Case No. 19-CV-2864. Indeed, the impetutus of the case involved the use
  of bogus orders funneled through unconstitutional channels e.g., Ramsey County Referee Clysdale and James Street's effort to silence criticism of
  Minneapolis violence. This was the same kind of violence used on George Floyd. The defendant sued for declaratory relief and argued Younger
  Abstention and bad faith exceptions. In Redacted v. Clysdale, the defndant filed an Amended Complaint removing declaratory relief and suing
  Clysdale for one count of conpsiracy. This is particularly so where Referee Clysdale and Street signed the orders used by Attorney Bollinger to inflict
  her torture on an innocent defendant and Wisconsin citizen. To make matters worse, the raid was used for an alleged non-violent misdemanor, on a
  defendant with no known criminal record, in an entirely different state, by exploiting long-arm statutes, which was later ruled unconstitutional by the
  Minnesota Supreme Court. Obviously, the case involved a complete abuse of the legal system.
  In Redacted v. James Street, the impetus of the case finally was exposed including the rogue targeted prosecution scheme. The state court had
  issued an unprecedented length of facially unconstitional gag orders against the defendent. Specifically, the scheme targeted the defendant for
  allegedly leaking secrets or other information about state court judges that evidenced blatent corruption.
  On June 19, 2019, the Minnesota Supreme Court ruled the statute used by Attorney Bollinger to inflict torture on innocent citizens was
  unconstitutional under the First Amendment. Indeed, the man's (false) conviction was vacated.
  Perjured Testimony and Brady Violations
ﬁle:///private/tmp/20201007/www.careybollinger.com/index.html                                                                                                  2/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB        Doc.
                                          Carey Bollinger - Racist215-7      FiledInnocents,
                                                                   Lawyer, Tortures 10/12/20         Page 43 of 59
                                                                                             Daddy's Girl
  During testimony, Saint Paul Police Officer David McCabe openly perjured himself and acted in concert with Saint Paul Assistant City Attorney
  Stephen Christie to withhold evidence. The classical Brady violation involves the use of state process to withhold material evidence that would
  undermine the state's case. In a document dump, following the reversal of the conviction, the Minneapolis and Saint Paul City Attorneys Office
  released hundreds and thousands of documents where they actively withheld documents and other material that proved the case stemmed from their
  attempts to silence First Amendment criticism. Many of these documents were published on federal court dockets in the District Court of Minnesota.
  In this and associated cases, Minneapolis City Attorney Susan Segal testified as a fact witness, prosecuted the case, and recently signed orders -- all
  in the same case -- as Chief Judge of the Minnesota Court of Appeals. It bears noting, Ms. Segal created the mdoern Minneapolis Police department
  responsible for George Floyd. In other words, Attorney Bollinger is a patsy for George Floyd violence and neck kneeling. Moreover, Attorney Bollinger
  prosecuted a defendent for his >morally and ethically proper actions. This is the kind of justice and ethics that Attorney Bollinger needs to learn.
  Update: Derek Chauvin's Lawyers and NOTORIOUS RBG
  Based on her torture, Attorney Bollinger caused Derek Chauvin's current law firm, Halberg, to be sued for malpractice. In line with the malpractice
  statute, an expert opinion was filed demonstrating Halberg's negligence and malpractice. As the case is currently pending in the Eighth Circuit, Eighth
  Circuit Court of Appeals [j]udge David Stras's opinion endorsing Minneapolis George Floyd violence will ruin Mr. Stras's chances to get nominated to
  the United States Supreme Court. This is particularly so given the recent passing of United States Supreme Court Justice Ruth Ginsburg (alumni of
  Columbia Law School) whom Attorney Bollinger likely knew.
  Harlan Fiske Stone Scholar
  At Columbia Law School, Attorney Bollinger is believed to have been a Harlan Fiske Stone Scholar. Indeed, Attorney Bollinger's quetionable selection
  to this jury involved highly irregular tactics in a case already proved to be rigged by the Minneapolis City Attorneys Office as described above. The
  "victim" in the case had alleged in federal court, by and through an attorney flowing through the irregular pro bono retainer from the defendants
  families Inn of Court, that the defendant's best friend, also a former Harlan Fiske Stone Scholar at Columbia Law School, had smeared the "victims"
  character as a commander of a local military base and Air Force Academy PhD level instructor. Lee C. Bollinger is believed to have worked in concert
  with the friends ex-wife (also a Harlan Fiske Stone Scholar) to revoke the friends ability to ever set foot on Columbia Law School's campus shortly
  before trial. Moreover, it lends credence to the assertion that Attorney Bollinger was selected to rig the jury to retaliate agianst the defendant for
  alleged actions taken to criticize the Manhattan Supreme Court, the New York Attorney Grievance Committee, and associated attorneys'.
  Sits By and Idly Watches Torture
  Similar to George Floyd, where Minneapolis Police Officer Tou Thao sat by and watched, even using force to prevent citizens from saving Mr. Floyd's
  life, Attorney Bollinger acts in concert with Ramsey County Judge Sophia Y. Vuelo and Teresa Collett to prevent their victims from obtaining relief
  from her torture. This includes Attorney Bollingers failure to report Ms. Vuelo's extramarital affair with a Ramsey County Sheriff's Deputy. Indeed, the
  same deputy that was used during on-the-record court proceedings to assault litigants and their families.
  Alex Kozinski's Clerks
  A formrer clerk to Chief Judge of the Ninth Circuit Alex Koznski and United States Supreme Court Associate Justice Sandra Day O'Conner, Eugene
  Volokh, wrote an article in the national media describing the kangaroo court used by Referee Elizabeth Clysdale, Referee James Street, and Attorney
  Bollinger to violate the defendants First Amendment rights, and, most importantly, the First Amendment rights of thousands of black men in Ramsey
  County.
  Carey Bollinger is a danger to families in Minnesota, Wisconsin, New York, and Washington, DC.
                                                          Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.careybollinger.com/index.html                                                                                                3/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB Doc.    215-7
                                                 Irene Zon           Filed
                                                           - Racist Court    10/12/20 Page 44 of 59
                                                                          Reporter




                 Irene Zon - Racist Court Reporter,
                          Violent Radical




   Irene Zon is a Ramsey County Court Reporter. Reporter Zon has conpsired with Ramsey County
   Referee James Street to violently endanger thousands of black men, steal constituttional rights,
   torture innocent citizens, and deliberately silence criticism of police brutality. Reporter Zon is a
   violent radical who will stop at nothing to violently attack and kidnap innocent citizens.

ﬁle:///private/tmp/20201007/www.irenezon.com/index.html                                                   1/3
   Torture
10/7/2020             CASE 0:17-cv-03058-SRN-HB Doc.    215-7
                                                 Irene Zon           Filed
                                                           - Racist Court    10/12/20 Page 45 of 59
                                                                          Reporter




   Reporter Zon knowingly conspired with Referee Street to violently torture innocent citiziens to
   silence criticism of Minneapolis police brutality. In doing so, Reporter Zon even engaged in
   extortion by inflicting court reporter/transcript fees to deprive victims of funds during their
   recovery.
   Failed Reporting
   In some civil hearings, Ms. Zon can be heard complaining or harassing respondents she alone did
   not like or could not understand. Reporter Zon was accused of deliberately misreporting testimony
   to benefit the acquisition of Violence Against Women Act (VAWA) funds from the federal
   government.
   Reporter Zon failed to report violent assault, obstruction, tampering, and other acts. Indeed,
   Reporter Zon failed to lift a finger. Reporter Zon was aware that Minneapolis Deputy City Attorney
   Mary Ellen Heng and others had violently terrorized a family. Specifically, Reproter Zon failed to
   report a violent raid in Hudson, Wisconsin. Moreover, Reporter Zon failed to report Ramsey
   County Judge Sophia Y. Vuelo's extramarital affair with a Ramsey County Sheriffs deputy.
   Reporter Zon failed to report James Street, Elizabeth Clysdale, and others for repeatedly
   harassing litigants and rigging hearings in violation of the First or Second Amendment. Based on
   her tenure, she has known Referee Street for many years. Indeed, Reporter Zon works in concert
   and supports his radical agenda to deprive litigants of their civil rights. Specifically, Reporter Zon
   was aware that the Minnesota Supreme court had acted to vacate the torture in at least one case.
   Despite the Minnesota Supreme Court acting, Reporter Zon acted in concert witth Referee Street
   to continue theats of torture against innocent citiziens allegedly exposing Minneapolis police
   brutality in an effort to continue George Floyd like tactics.
   Criminal Justice Industrial Complex
   Reporter Zon supports the criminal justice industrial complex by repeatedly doing nothing as
   thousands of innocent black men are jailed for petty or constitutionally permissive allegations.
   Sits By and Idly Watches Torture
   Similar to George Floyd, where Minneapolis Police Officer Tou Thao sat by and watched, even
   using force to prevent citizens from saving Mr. Floyd's life, Reporter Zon acts in concert with
   Referee Street and Clysdale to prevent their victims from obtaining relief from her torture.
   Covering Up a 2017 Saint Croix, County Wisconsin
   Raid
ﬁle:///private/tmp/20201007/www.irenezon.com/index.html                                                     2/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB Doc.    215-7
                                                 Irene Zon           Filed
                                                           - Racist Court    10/12/20 Page 46 of 59
                                                                          Reporter

   Reporter Zon acts in concert with Referee Street to cover up extrajudicial raids in Hudson,
   Wisconsin used to serve Referee Street and Clysdale's bogus orders in violation of the First
   Amendment. Referee Clysdale was able to use a raid to serve her court orders. Specifically, a gag
   order to silence commentary exposing George Floyd like acts by Minneapolis law enforcement in
   2017. Indeed, Reporter Zon is a danger to all Hudson, Wisocnsin families.
   Reporter Zon is a danger to all Wisconsin and Minnesota families. Reporter Zon's failed reporting
   is deeply embarrasing to the Minnesota Judicial Branch.
                                Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.irenezon.com/index.html                                                3/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB         Doc.
                                          Nicole Szemborski      215-7
                                                            - Racist,        Filed
                                                                      Endangers       10/12/20
                                                                                Children,               Page 47 of 59
                                                                                          Terrorizes Families




            Nicole Szemborski - Racist, Endangers Children, Violent
                     Domestic Abuser, Terrorizes Families




  Nicole Szemborski is an Assistant Hennepin County Attorney. Previously, Nicole Szemborski worked as a law clerk to former Deputy Hennepin County
  Attorney and current Ramsey County Judge Patrick C. Diamond. As an Assistant Hennepin County Attorney, Nicole Szemborski works to fund the
  worlds most powerful violator of human rights. Specifically, the Hennepin County Attorneys Office manufacturers thousands of violent acts
  culminating in the death of George Floyd. In her brief radical left wing career, Nicole Szemborski drafts orders to repeatedly threaten domestic
  violence. Indeed, Nicole Szemborski engages in horrific violence agaisnt local families. Nicole Szemborski relishes her role as a domestic abuser as
  she vows to threaten violence against litigants for publishing websites exposing her misconduct.
  Racist "George Floyd" Assistant Hennepin County Attorney
  Attorney Szemborski does everything to help and fund George Floyd police brutality. Specifically, Attorney Szemborski is believed to have received
  her current position based on a recommendation by Mr. Diamond. Attorney Szemborski seeks to continue Mr. Diamond's racist career to domestically
  abuse Hennepin County families with brutal violence.
  Allows Minneapolis Assistant City Attorneys to Taunt Litigants
  Disgusting scenes show that Attorney Szemborski allowed an Assistant Minneapolis City Attorney to utterly destroy a litigants professional livelihood
  including at least fifty (50) tweets liked, retweeted, and commented thousands of times. While the litigants mother was dying and he was
  defenseless, Attorney Szemborski pathetically allowed the woman to taunt him on Twitter with new campaigns. Attorney Szemborski allows the
  woman to attack the litigant but bans his First Amendment response. Indeed, Attorney Szemborski is a monster.
  Endangers Children
  In 2019, Attorney Szemborski worked with Mr. Diamond to endanger children. Specifically, Attorney Szemborski and Mr. Diamond failed to jail an
  unnamed Saint Paul Chiropractor repeatedly convicted of bad acts against chidlren. Even worse, the unnamed Chropractor repeatedly admitted to
  the disturbing acts.

ﬁle:///private/tmp/20201007/www.nicoleszemborski.com/index.html                                                                                           1/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB         Doc.
                                          Nicole Szemborski      215-7
                                                            - Racist,        Filed
                                                                      Endangers       10/12/20
                                                                                Children,               Page 48 of 59
                                                                                          Terrorizes Families
  In an effort to endanger the local community, Attorney Szemborski and Mr. Diamond offered a deal that would keep the predator out of prison in an
  effort to give him more footing to commit similar bad acts. During proceedings, Mr. Diamond interfered with the prosecutors case to goad a plea deal
  offering to keep the man free and to endanger the local community. More importantly, any similarly situated litigant, would have received upwards of
  fifteen or twenty years in prison. Instead, Mr. Diamond and Attorney Szemborski conspired to provide the man more runway to commit his acts.
  In line with these acts, Mr. Diamond's high pitch feminine voice sounds like a "peodiphile". Even worse, Mr. Diamond and Attorney Szemborski
  provides favorable treatment to self-admitted and repeatedly convicted peodiphiles. Attorney Szemborski's actions in concert with Mr. Diamond is
  disturbing, sickening, and vile. It is with a heavy heart that this section even has to be part of this website. It is neccessary, however, to illustrate the
  incredibly sick acts of Attorney Szemborski and Mr. Diamond.
  Endorses Minneapolis PD Revenge Pornography
  Apart and aside from her current activities, Attorney Szemborski endorsed an unofficial Minneapolis Police department Twitter account. Specifically,
  Attorney Szemborski drafted an order precluding information contained in this section exposing the Minneapolis City Attorney's Office unofficial
  Twitter account which posts hundreds of revenge photos depicting men in nude or semi-nude positions, particularly black men, in a rogue effort to
  direct state sponsered violence. Even more egregious, the account regularly has thouosands of likes, comments, and retweets. The identification of
  the account is completely banned by Attorney Szemborski's order which threatens domestic violence. Sickeningly, the same account also posted
  similar photos and directed similar actions against underage boys. And, the national media lampooned Attorney Szemborski's sick actions to violate
  the First Amendment to preclude exposure of her misconduct.
  Forced a Man to Listen to His Mother Die Over the Phone
  In further review of her violent acts, Attorney Szemborski cowardly conspired with Mr. Diamond and his crony state actors to torture, kidnap, and
  violently assault. Indeed, Attorney Szemborski took a man from his dying mother. Specifically, Attorney Szemborski forced a man to listen to his
  mother die over the phone during her last moments. During this, Attorney Szemborski threatened additional violence. Think about what kind of human
  being it takes for someone to show up while someone's mother is dying and threaten even more violence. Attorney Szemborski's abandonment of
  basic human dignity endangers the lives of local citizens. Indeed, Attorney Szemborski is a horrible person, conspires to commit criminal acts under
  the guise of absolute or qualified immunity, and will lie at every stage. We can only hope and pray that Attorney Szemborski and Mr. Diamond
  experience being forced to listen thier own parents die over the phone so they can understand how it feels. Indeed, Attorney Szemborski has
  conpsired to commit numerous evil acts in concert with Mr. Diamond.
  Covering Up Raids Used to Kneel On Necks
  In line with her violent acts, Attorney Szemborski used her role as a law clerk for Mr. Diamond to draft orders precluding exposure of an April 28, 2017
  raid used to serve bogus facially unconstitional gag orders preventing litigants from exercising First Amendment activity. During the raid, based on a
  Minnesota Court of Appeals "kneeling" opinion drafted by failed Minnesota Court of Appeals Judge Kevin G. Ross, officers flowing through the
  Minneapolis City Attorneys Office and Minneapolis Police Department, renacted the kneeling opinion by violently kneeling on the victims neck.
  Failure to Protect
  Despite maintaining credible knowledge of events, Attorney Szemborski has failed to report several verifiable allegations of Ramsey County Judges
  engaging in bad acts, and, most importantly, rigging trials. Specifically, Ramsey County Judge Sophia Y. Vuelo was caught in chambers engaging in
  sex acts with a Ramsey County Sheriffs Deputy. Even worse, Ms. Vuelo was caught engaging in extrajudicial communication with pre-trial witnesses
  before trial. This includes Attorney Szemborski's failure to report Mr. Diamond for the Judicial Standards Commission for acts described above.
  Between 2018-19, Attorney Szemborski maintained knowledge that then Minneapolis City Attorney Susan Segal testified as a fact witness and acted
  as a rogue prosecutor. In 2020, Ms. Segal signed orders in the same case as Chief Judge of the Court of Appeals. It is believed that Attorney
  Szemborski has failed to file a Judicial Standards Board complaint.
  Erasing the First Amendment
  As described above, Attorney Szemborski denigrates individual rights to free speech to further suppress and conceal misconduct. In fact, Attorney
  Szemborski used her law license to harass and bully litigants.
  Using The Harriet Tubman Center to Violently Attack Families
  Despite maintaining knowledge of her previous work at Tubman, Attorney Szemborski still engaged in major conflicts of interest to draft orders in
  Ramsey County District Court cases financed by the Tubman Center's pro bono channels. For example, in one case, former "intern" to Wisconsin
  Chief Justice Abrahamson, Dorsey & Whitney attorney Peter R. Mayer, who was financed by Tubman as part of a targeted prosecution scheme to
  silence media critics of Minneapolis police brutality, Attorney Szemborski maintained knowledge that Tubman had financed Mr. Mayer but failed to
  recuse herself or notify her supervising judge. Attorney Szemborski's orders were not designed to stop domestic abuse. Instead, as described above,
  Attorney Szemborski drafted orders to prevent criticism of public officials. This is particularly so where the parties had never met, seen eachother, or

ﬁle:///private/tmp/20201007/www.nicoleszemborski.com/index.html                                                                                                   2/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB         Doc.
                                          Nicole Szemborski      215-7
                                                            - Racist,        Filed
                                                                      Endangers       10/12/20
                                                                                Children,               Page 49 of 59
                                                                                          Terrorizes Families
  ever talked. Specifically, Attorney Szemborski drafted orders designed to steal the human rights of local families. To make matters worse, the orders
  Attorney Szemborski drafted and filed threatened violent attacks. In other words, Attorney Szemborski uses violence to threaten litigants for exposing
  Minneapolis George Floyd culture. Attorney Szemborski is a disaster and her orders are laughable.
  Sadly, Nicole Szemborski remains a licensed attorney in the State of Minnesota. As demonstrated by her past, Nicole Szemborski is a danger to
  families in Minnesota. It is unebleivable that Nicole Szemborski can continue to engage in such egregious activity without accountability for her
  actions.
                                                           Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.nicoleszemborski.com/index.html                                                                                        3/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                          Nicole CornaleDoc.    215-7
                                                         - Racist, Endangers Filed
                                                                             Children,10/12/20         Page 50 of 59
                                                                                       Terrorizes Families




               Nicole Cornale - Racist, Endangers Children, Violent
                      Domestic Abuser, Terrorizes Families




  Nicole Cornale is an Assistant Hennepin County Attorney. Previously, Nicole Cornale worked as a law clerk to former Deputy Hennepin County
  Attorney and current Ramsey County Judge Patrick C. Diamond. As an Assistant Hennepin County Attorney, Nicole Cornale works to fund the worlds
  most powerful violator of human rights. Specifically, the Hennepin County Attorneys Office manufacturers thousands of violent acts culminating in
  the death of George Floyd. In her brief radical left wing career, Nicole Cornale drafts orders to repeatedly threaten domestic violence. Indeed, Nicole
  Cornale engages in horrific violence agaisnt local families. Nicole Cornale relishes her role as a domestic abuser as she vows to threaten violence
  against litigants for publishing websites.
  Racist "George Floyd" Assistant Hennepin County Attorney
  Attorney Cornale does everything to help and fund George Floyd police brutality. Specifically, Attorney Cornale is believed to have received her
  current position based on a recommendation by Mr. Diamond. Attorney Cornale seeks to continue Mr. Diamond's racist career to domestically abuse
  Hennepin County families with brutal violence.
  Allows Minneapolis Assistant City Attorneys to Taunt Litigants
  Disgusting scenes show that Attorney Cornale allowed an Assistant Minneapolis City Attorney to utterly destroy a litigants professional livelihood
  including at least fifty (50) tweets liked, retweeted, and commented thousands of times. While the litigants mother was dying and he was
  defenseless, Attorney Cornale pathetically allowed the woman to taunt him on Twitter with new campaigns. Attorney Cornale allows the woman to
  attack the litigant but bans his First Amendment response. Indeed, Attorney Cornale is a monster.
  Endangers Children
  In 2019, Attorney Cornale worked with Mr. Diamond to endanger children. Specifically, Attorney Cornale and Mr. Diamond failed to jail an unnamed
  Saint Paul Chiropractor repeatedly convicted of bad acts against children. Even worse, the unnamed Chropractor repeatedly admitted to the
  disturbing acts.

ﬁle:///private/tmp/20201007/www.nicolecornale.com/index.html                                                                                                1/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                          Nicole CornaleDoc.    215-7
                                                         - Racist, Endangers Filed
                                                                             Children,10/12/20         Page 51 of 59
                                                                                       Terrorizes Families
  In an effort to endanger the local community, Attorney Cornale and Mr. Diamond offered a deal that would keep the predator out of prison in an effort
  to give him more footing to commit similar bad acts. During proceedings, Mr. Diamond interfered with the prosecutors case to goad a plea deal
  offering to keep the man free and to endanger the local community. More importantly, any similarly situated litigant, would have received upwards of
  fifteen or twenty years in prison. Instead, Mr. Diamond and Attorney Cornale conspired to provide the man more runway to commit his acts.
  In line with these acts, Mr. Diamond's high pitch feminine voice sounds like a "peodiphile". Even worse, Mr. Diamond and Attorney Cornale provides
  favorable treatment to self-admitted and repeatedly convicted peodiphiles. Attorney Cornale's actions in concert with Mr. Diamond is disturbing,
  sickening, and vile. It is with a heavy heart that this section even has to be part of this website. It is neccessary, however, to illustrate the incredibly
  sick acts of Attorney Cornale and Mr. Diamond.
  Endorses Minneapolis PD Revenge Pornography
  Apart and aside from her current activities, Attorney Cornale endorsed an unofficial Minneapolis Police department Twitter account. Specifically,
  Attorney Cornale drafted an order precluding information contained in this section exposing the Minneapolis City Attorney's Office unofficial Twitter
  account which posts hundreds of revenge photos depicting men in nude or semi-nude positions, particularly black men, in a rogue effort to direct
  state sponsered violence. Even more egregious, the account regularly has thouosands of likes, comments, and retweets. The identification of the
  account is completely banned by Attorney Cornale's order which threatens domestic violence. Sickeningly, the same account also posted similar
  photos and directed similar actions against underage boys. And, the national media lampooned Attorney Cornale's sick actions to violate the First
  Amendment to preclude exposure of her misconduct.
  Forced a Man to Listen to His Mother Die Over the Phone
  In further review of her violent acts, Attorney Cornale cowardly conspired with Mr. Diamond and his crony state actors to torture, kidnap, and violently
  assault. Indeed, Attorney Cornale took a man from his dying mother. Specifically, Attorney Cornale forced a man to listen to his mother die over the
  phone during her last moments. During this, Attorney Cornale threatened additional violence. Think about what kind of human being it takes for
  someone to show up while someone's mother is dying and threaten even more violence. Attorney Cornale's abandonment of basic human dignity
  endangers the lives of local citizens. Indeed, Attorney Cornale is a horrible person, conspires to commit criminal acts under the guise of absolute or
  qualified immunity, and will lie at every stage. We can only hope and pray that Attorney Cornale and Mr. Diamond experience being forced to listen
  thier own parents die over the phone so they can understand how it feels. Indeed, Attorney Cornale has conpsired to commit numerous evil acts in
  concert with Mr. Diamond.
  Covering Up Raids Used to Kneel On Necks
  In line with her violent acts, Attorney Cornale used her role as a law clerk for Mr. Diamond to draft orders precluding exposure of an April 28, 2017 raid
  used to serve bogus facially unconstitional gag orders preventing litigants from exercising First Amendment activity. During the raid, based on a
  Minnesota Court of Appeals "kneeling" opinion drafted by failed Minnesota Court of Appeals Judge Kevin G. Ross, officers flowing through the
  Minneapolis City Attorneys Office and Minneapolis Police Department, renacted the kneeling opinion by violently kneeling on the victims neck.
  Failure to Protect
  Despite maintaining credible knowledge of events, Attorney Cornale has failed to report several verifiable allegations of Ramsey County Judges
  engaging in bad acts, and, most importantly, rigging trials. Specifically, Ramsey County Judge Sophia Y. Vuelo was caught in chambers engaging in
  sex acts with a Ramsey County Sheriffs Deputy. Even worse, Ms. Vuelo was caught engaging in extrajudicial communication with pre-trial witnesses
  before trial. This includes Attorney Cornale's failure to report Mr. Diamond for the Judicial Standards Commission for acts described above.
  Between 2018-19, Attorney Cornale maintained knowledge that then Minneapolis City Attorney Susan Segal testified as a fact witness and acted as a
  rogue prosecutor. In 2020, Ms. Segal signed orders in the same case as Chief Judge of the Court of Appeals. It is believed that Attorney Cornale has
  failed to file a Judicial Standards Board complaint.
  Erasing the First Amendment
  As described above, Attorney Cornale denigrates individual rights to free speech to further suppress and conceal misconduct. In fact, Attorney
  Cornale used her law license to harass and bully litigants.
  Using The Harriet Tubman Center to Violently Attack Families
  Despite maintaining knowledge of her previous work at Tubman, Attorney Cornale still engaged in major conflicts of interest to draft orders in Ramsey
  County District Court cases financed by the Tubman Center's pro bono channels. For example, in one case, former "intern" to Wisconsin Chief
  Justice Abrahamson, Dorsey & Whitney attorney Peter R. Mayer, who was financed by Tubman as part of a targeted prosecution scheme to silence
  media critics of Minneapolis police brutality, Attorney Cornale maintained knowledge that Tubman had financed Mr. Mayer but failed to recuse herself
  or notify her supervising judge. Attorney Cornale's orders were not designed to stop domestic abuse. Instead, as described above, Attorney Cornale
  drafted orders to prevent criticism of public officials. This is particularly so where the parties had never met, seen eachother, or ever talked.

ﬁle:///private/tmp/20201007/www.nicolecornale.com/index.html                                                                                                     2/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                          Nicole CornaleDoc.    215-7
                                                         - Racist, Endangers Filed
                                                                             Children,10/12/20         Page 52 of 59
                                                                                       Terrorizes Families
  Specifically, Attorney Cornale drafted orders designed to steal the human rights of local families. To make matters worse, the orders Attorney Cornale
  drafted and filed threatened violent attacks. In other words, Attorney Cornale uses violence to threaten litigants for exposing Minneapolis Police
  George Floyd culture. Attorney Cornale is a disaster and her orders are laughable.
  Sadly, Nicole Cornale remains a licensed attorney in the State of Minnesota. As demonstrated by her past, Nicole Cornale is a danger to families in
  Minnesota. It is unebleivable that Nicole Cornale can continue to engage in such egregious activity without accountability for her actions.
                                                          Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/www.nicolecornale.com/index.html                                                                                           3/3
10/7/2020              CASE 0:17-cv-03058-SRN-HBJacqueline
                                                    Doc.Perez
                                                           215-7
                                                              - Racist,Filed   10/12/20
                                                                       Terrorizes Families Page 53 of 59



                        Jacqueline Perez - Racist, Terrorizes Families




  Jacqueline Perez is an Assistant Hennepin County Attorney. Jacqueline Perez worked as a law clerk to former Deputy Hennepin County Attorney
  Patrick C. Diamond. The right-hand woman of Hennepin County's most racist attorney, who orchestrated the Minneapolis Police Department's control
  of the press and helped cover up the police brutality scandals that led to George Floyd is set to be the next Assistant Hennepin County Attorney.
  Jacqueline Perez is a ruthless control freak who muzzled the press to coverup the Minneapolis City Attorneys Office & Minneapolis Police
  Department's ("MPD") racist use of force. Indeed, Jacqueline Perez uses the judicial system to orchestrate smear campaigns to terrorize the press.
  Friends in Dark Places
  Attorney Perez's own legal accomplishments are rather minor. She is credited for drafting orders to attack the press for Patrick C. Diamond. Diamond
  is also well-connected and had placed numerous prosecutor's on the Hennepin County Attorneys staff. Diamond pushed for the relaxation of
  interview and hiring requirements to appoint Attorney Perez. Diamond masterminded the quid-pro-quo placement, which permits the Hennepin
  County Attorney's Office to reward Diamond's staff for Diamond's efforts to censor and muzzle reporters critical of the Hennepin County Attorneys
  Office.
  Churning Racism
  Attorney Perez does everything to fund George Floyd police brutality. As described above, Attorney Perez is believed to have received her current
  position based on a recommendation by Diamond. Attorney Perez seeks to continue Diamond's racist career to domestically abuse, violently terrorize,
  and threaten Hennepin County families with brutal violence.
  Lust for Power
  Attorney Perez, despite her outgoing demeanor, is extremely sadistic. She spends considerable time attending several dinner and drinking sessions
  with judges, attorneys, journalists, politicians, academics, influential power brokers, and sometimes bureaucrats. They may get drunk but she never
  does; she has different thirsts: a thirst for power, a thirst for respect, a thirst for influence.
  Orchestrating Smear Campaigns
ﬁle:///private/tmp/20201007/attorneyjacquelineperez.com/index.html                                                                                       1/3
10/7/2020              CASE 0:17-cv-03058-SRN-HBJacqueline
                                                    Doc.Perez
                                                           215-7
                                                              - Racist,Filed   10/12/20
                                                                       Terrorizes Families Page 54 of 59
  Itʼs no surprise that as Attorney Perez is about to become an Assistant Henenpin County Attorney, some of her questionable ties to the traditional
  racists from the Hennepin County Attorneys Office and other racist judges are being re-examined. Several anonymous sources note that Attorney
  Perez was closely connected to the Minneapolis City Attorneys Office, which was once using Diamond's authority on the Ramsey County bench.
  In fact, one litigant who confronted Diamond trying to smear him on behalf of the Minneapolis City Attorneys Office was told by staff flowing through
  Diamond "Just give up and stop pursuing lawsuits". At the time, the scandal broke, Attorney Perez drafted an order banning the reporter from filing
  lawsuits or making public comments. Diamond's office reportedly later solicited political donations from the Hennepin County and Minneapolis City
  Attorney Office staff by promoting Attorney Perez's placement to the Hennepin County Attorneys Office.
  In August of this year, another Diamond problem emerged. A transcript of (former) Minneapolis City Attorney Susan Segal posing with an unnamed
  (former) Assistant Minneapolis City Attorney, defending a Twitter account hosted by the MPD, came into a public docket. When Segal was questioned
  about it, she refused to answer by saying that it was impossible to "remember” — a euphemism for complicity. Her remarks ended up empowering
  the Minneapolis City Attorneys Office and MPD. Many of the laws in place to counter obstruction of justice depend on there being a seperation of
  duties between prosecuting and judicial functions. As new evidence shows, Segal testified, prosecuted the case, and signed orders as the Chief
  Judge of the Minnesota Court of Appeals. Segal forged a strategy of obstruction, tampering, and mismanaging the top levels of Minnesota's justice
  functions while shutting out and torturing critical media from investiging scandals.
  When Attorney Perez started her post with Diamond in 2018-19, she faced three challenges. One, was to make the public forget the racist Twitter
  account used by Segal's Office to attack black men. Two, to reign in the press which might report on new scandals or poor decisions made by Segal,
  Diamond, and their cronies. Three, tame and torture reporters and litigants to make sure that they followed Segal and Diamond's policy. Attorney
  Perez has taken on those tasks successfully. Some reporters have pointed this out, to their regret. Segal, Diamond, and Attorney Perez do not deal
  with dissent gracefully. Especially from female or black reporters.
  Diamond has a particularly prickly relationship with an unnamed Hudson, Wisconsin reporter who is one of the few reporters in the press club who
  will ask Diamond tough questions in federal lawsuits. He has the audacity to follow up when he evades the question. Diamond attempted to have him
  removed from his undergraduate alma mater the University of Minnesota - Twin Cities, prevented him from seeing his dying mother, and threatened
  domestic violence against him for years on end.
  He has become a popular hero to some for standing up to Diamond, Segal, Attorney Perez, the Minneapolis City Attorneys Office and not backing
  down, which inspired a critically acclaimed lawsuit and the surprise hit article titled "Man Forbidden from Identifying Twitter Shaming Activist, Court
  Order Seems to Say" in 2019. At a hearing related to Attorney Perez's role in drafting gag orders inappropriately, when Attorney Perez and Diamond
  kept evading questions, he asked “why hasn't Susan Segal and the unnamed Assistant Minneapolis City Attorney been prosecuted for obstruction of
  justice?” Attorney Perez and Diamond never responded.
  In 2019, Diamond's former law clerk, Attorney Perez, who had been appointed as an Assistant Hennepin County Attorney, squashed an investigation
  into the obstruction of justice by drafting her improper gag orders.
  The Assistant Minneapolis City Attorney accused of serial identity rape of black men was a friend of Chief Judge of the Ramsey County District Court,
  Leonardo Castro, and had attended professional committes where he made repeated glowing comments of the unnamed Assistant City Attorney.
  Diamond was consulted before Attorney Perez halted the investigation by and through her improperly drafted gag orders.
  In retaliation, Attorney Perez enabled the Minneapolis City Attorneys Office to publish a Twitter campaign designed to publish naked photos of black
  men and attack local reporters.
  Facts
  Endorses Minneapolis PD Revenge Pornography
  Apart and aside from her current activities, Attorney Perez endorsed an unofficial Minneapolis Police department Twitter account. Specifically,
  Attorney Perez drafted an order precluding information contained in this section exposing the Minneapolis City Attorney's Office unofficial Twitter
  account which posts hundreds of revenge photos depicting men in nude or semi-nude positions, particularly black men, in a rogue effort to direct
  state sponsered violence. Even more egregious, the account regularly has thouosands of likes, comments, and retweets. The identification of the
  account is completely banned by Attorney Perez's order which threatens domestic violence. Sickeningly, the same account also posted similar photos
  and directed similar actions against underage boys. As described above, the national media lampooned Attorney Perez's sick actions to violate the
  First Amendment to preclude exposure of her misconduct.
  Covering Up Raids Used to Kneel On Necks
  In line with her violent acts, Attorney Perez used her role as a law clerk for Diamond to draft orders precluding exposure of an April 28, 2017 raid used
  to serve bogus facially unconstitional gag orders preventing reporters from exercising First Amendment activity. During the raid, based on a
  Minnesota Court of Appeals "kneeling" opinion drafted by failed Minnesota Court of Appeals Judge Kevin G. Ross, officers flowing through the
  Minneapolis City Attorneys Office and Minneapolis Police Department, renacted the kneeling opinion by violently kneeling on the reporters neck.
  Failure to Protect
ﬁle:///private/tmp/20201007/attorneyjacquelineperez.com/index.html                                                                                            2/3
10/7/2020              CASE 0:17-cv-03058-SRN-HBJacqueline
                                                    Doc.Perez
                                                           215-7
                                                              - Racist,Filed   10/12/20
                                                                       Terrorizes Families Page 55 of 59
  Sophia Y. Vuelo
  Despite maintaining credible knowledge of events, Attorney Perez has failed to report several verifiable allegations of Ramsey County Judges
  engaging in bad acts, and, most importantly, rigging trials. Specifically, Ramsey County Judge Sophia Y. Vuelo was caught in chambers engaging in
  sex acts with a Ramsey County Sheriffs Deputy. Even worse, Vuelo was caught engaging in extrajudicial communication with pre-trial witnesses
  before trial. This includes Attorney Perez's failure to report Diamond for the Judicial Standards Commission for acts described above.
  Minnesota Court of Appeals Chief Judge Susan Segal
  Between 2018-19, Attorney Perez maintained knowledge that then Minneapolis City Attorney Susan Segal testified as a fact witness and acted as a
  rogue prosecutor. In 2020, Segal signed orders in the same case as Chief Judge of the Court of Appeals. It is believed that Attorney Perez has failed
  to file a Judicial Standards Board complaint.
  Sadly, Jacqueline Perez remains a licensed attorney in the State of Minnesota. Jacqueline Perez is a danger to families in Minnesota.
                                                         Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/attorneyjacquelineperez.com/index.html                                                                                        3/3
10/7/2020             CASE 0:17-cv-03058-SRN-HB     Doc.- 215-7
                                             K. Jon Breyer              FiledViolent
                                                           Fraudster, Finances 10/12/20
                                                                                     Racism Page 56 of 59



               K. Jon Breyer - Fraudster, Racist, Terrorizes Families




  K. Jon Breyer is a partner at Kutak Rock. Breyer is the most underhanded attorney in the history of Minnesota. Breyer endoreses, defends, and
  facilitates Minneapolis law enforcement racism. Breyer finances Minneapolis violence, attemps to conceal misconduct, and practiced law in Wisconsin
  without license. Breyer repeatedly lies to courts, submits knowingly false affidavits, and falsified evidence. Breyer uses his law license to threaten
  domestic violence. Most improtantly, Breyer has devoted his career to attacking families.
  Attorney Racism and Violence
  To his credit, Attorney Breyer is no closet racist. Rather, he has made it known publicly that he is Minnesota's most racist attorney. Attorney Breyer
  defends Minneapolis City Attorney's Office racist Twitter campaigns that are used to publish nude photos of black men.
  Practicing Law Without License
  In 2018, Breyer practiced law in Wisconsin without a valid Wisconsin license. Breyer is believed to only be licensed in the State of Minnesota and New
  York. In practicing without a license, Breyer appeared by telephone at a hearing, filed letters, and pleadings in the Saint Croix County Circuit Court
  located in Hudson, Wisconsin. It is believed Breyer intended to practice without license to stalk litigants. Breyer's attorney misconduct was reported
  to both the Minnesota Lawyer Professional Responsibility Board and the Wisconsin Office of Lawyer Regulation. The public is invited to seek their own
  copy of the complaint requesting that Breyer be suspended from the practice of law effective immediately.
  Manufacturing False Affidavits and Fabricated Evidence
  In line with his deception, Breyer submits knowingly false affidavits used to trick courts. Specifically, Breyer fabricated a knowingly false affidavit
  despite years of searching, investigation, and discovery where all neutral parties agreed it did not exist, could never have existed, and is patently
  absurd. Breyer produces his fabricated evidence from friendly attorneys apparantly solicited over extrajudicial social media avenues. As proof of his
  fabrication, Breyer waits until the very last possible moment which further demonstrates Breyer's knowingly false and fabricated evidence was never
  real to begin. Moreover, Breyer's last minute timing is a symptom of Breyer's desperation leading to the creation of knowingly false affidavits and
  fabricated evidence to seek a favorable but false result for his surrogates at any cost.
  Lying
ﬁle:///private/tmp/20201007/kjonbreyer.com/www.kjonbreyer.com/index.html                                                                                    1/2
10/7/2020             CASE 0:17-cv-03058-SRN-HB     Doc.- 215-7
                                             K. Jon Breyer              FiledViolent
                                                           Fraudster, Finances 10/12/20
                                                                                     Racism Page 57 of 59
  In blatently lying to courts, Breyer repeatedly engages in knowingly false statements. Breyer's blatent lies range from whether a third-party had
  emailed the court on behalf of litigants to falsely accusing people of crimes to his personal knowledge and funding sources. Based on Breyer's
  representations, courts are loath to accept any of Breyer's statements as consistent or reliable. As later evidence reveals, Breyer has been aware of
  his knowingly false statements for years.
  Attacking Women and Mothers
  In litigating cases, Breyer filed papers attacking women and mothers. Specifically, Breyer filed bloody photos of a late mother to inflict psychological
  trauma on his adversaries. Breyer unneccessarily submitted the photos because the mother was not a party to the case nor was the evidence
  material to his argument.
  Leaking Discovery
  During discovery, Breyer deliberately leaks productions through backchannels. In at least one case, the leaking was discovered when litigants began
  receiving repeated emails from companies and associated individuals named in discovery productions and documents. When he was caught, Breyer
  filed affidavits where he tacitly conceded to the scheme to leak discovery through backchannels.
  Finances Minneapolis Violence
  In torturing litigants, Breyer pro bono financed the legal representation of Minneapolis violence to conceal an unlawful April 28, 2017 raid instigated by
  former Minneapolis City Attorney and current Chief Judge of the Minnesota Court of Appeals Susan Segal. To foment the violence, Breyer
  encouraged Segal to conceal her activities in testifying as a witness at trial, prosecuting the case, and signing orders as Chief Judge of the Minnesota
  Court of Appeals (all in the same case). Indeed, during the raid, Segal's goons knelt on the victims neck. Segal desperately wants to cover it up
  through acts of criminal obstruction of justice described above. To make matters worse, Breyer was aware or endorsed many of the racist statements
  contained in court papers.
  Finances Smear Campaigns
  Breyer pro bono offers his legal representation to lock-in knowingly false, fabricated, and distorted smear campaigns to ruin families.
  Threatens Criminal Prosecution in Civil Cases
  Breyer used his pro bono representation to send unsolicited emails threatening to contact prosecuting authorities to frauduntenly pressure litigants in
  civil cases. Specifically, Breyer attempted to gain a false admission by attempting to threaten criminal prosecution. Breyer's tactics are terrifying to
  the public.
  Threatens Domestic Violence
  Similar to George Floyd, Breyer uses his law license to threaten torture, assault, and kidnapping to retaliate against members of the media if they dare
  expose Minneapolis law enforcement violence and brutality. Breyer sought a facially unconstitional gag order to silence the media.
  Sadly, K. Jon Breyer remains a licensed lawyer in the State of Minnesota. K. Jon Breyer is a danger to all Minnesota families.
                                                          Brought to you by BLACK LIVES MATTER




ﬁle:///private/tmp/20201007/kjonbreyer.com/www.kjonbreyer.com/index.html                                                                                     2/2
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                            Patrick C.Doc.  215-7
                                                       Diamond - Lunatic, Filed   10/12/20
                                                                          Incoherrent, Mentally Ill Page 58 of 59




             Patrick C. Diamond - Lunatic, Incoherrent, Mentally Ill
                         "Hands Off The Gavel, Creep"




  Creepy Patrick C. Diamond is a Ramsey County Judge. If you are unfortunate enough to ever have a hearing with this creepy sheman, you are
  encouraged to say "hands off the gavel, creep." Creepy Diamond is upsetting to children, his creepy voice -- totally unnerving. Minnesotan's need to
  be safe from Diamond. One of the unintended benefits of social distancing is that Minnesotan's are now safe from Diamond's unsolicited orders,
  looks, and voice. And, now, with social distancing, Diamond stays far away from Minnesotan's. You can usually find Diamond hiding and cowering in
  his chambers like a recluse. Maybe Diamond should be called "Howard Hughes" Pat. When he comes out of chambers, he hides behind absolute
  immunity, in carefully scripted hearings, to preselect witnesses and facts that the court is "allowed" to hear. Diamond is clearly terrified of letting the
  truth out during his scripted theatrical productions. We question how many drugs Diamond is taking prior to every hearing because Diamond is weak,
  frail, and very confused.
  Ask yourself, be honest with yourself, do you really think Diamond could manage a busy McDonald's or a restaurant? We do not believe Diamond
  could be elected dog catcher of Ramsey County on a light schedule with tons of breaks. Is Diamond really strong enough to represent Ramsey
  County on the state's stage? Is Diamond someone you trust with complex issues? Make no mistake, no one is excited about Diamond. Diamond is just
  a vessel to carry out a crazy left wing Democratic agenda. Do you want a frail empty shell of a human being getting pushed around by self-proclaimed
  prosecutors who terrorize the public? The choice has never been more clear!
  Creepy Voice Diamond
  If you want to hear a scary voice, go over and listen to clips of his voice:
  Creepy Diamond's Voice
  After listening, you look at this lunatic and think "this man is entirely creepy."
  Nutty Left Wing Agenda
  Diamond uses his court to smear litigants. Diamond is weak, exercises poor judgement, and feckless. We call on Diamond to stop promoting his fake
  orders to recklessly endanger the lives of Americans. Diamond is a swamp politician. Diamond has accomplished nothing remarkable and will say
  anything to please prosecutors. Diamond is totally missing in action, caring only whether women, or prosecutors will be mad at him.
ﬁle:///private/tmp/20201007/www.judgepatrickcdiamond.com/index.html                                                                                         1/2
  George Floyd Riots in Minneapolis
10/7/2020             CASE 0:17-cv-03058-SRN-HB
                                            Patrick C.Doc.  215-7
                                                       Diamond - Lunatic, Filed   10/12/20
                                                                          Incoherrent, Mentally Ill Page 59 of 59



  The far left riots that have been wreaking havoc on Minneapolis residents. Liberal democrats have run Minneapolis for like eighty years. What did
  Diamond do to stop this violence under his watch? Diamond fails to take proper actions to hold violent criminals responsible. In fact, Diamond
  encouraged Minneapolis cops to produce racist Twitter campaigns! And, of course, to make your blood boil, Diamond refuses to prosecute racist and
  violent Minneapolis cops. It is despicable and repulsive.
  Flip Flopping
  Diamond only tried to reverse course months after being exposed, late again Pat! Flip Flopping! Flipping, floppping, and flailing. No matter how much
  Diamond lies to your face, Diamond has not led on a single thing in his entire thirty year career. Why didn't Diamond do police reform by criticizing
  their tactics earlier in 2015? Why didn't Diamond broker a peace deal? Diamond is incompetent and an ultimate swamp creature who does nothing.
  Diamond is the same guy/gal who praises self-admitted racists. The worst part is that Diamond is doing everything in his/her career to produce more
  corruption, violence, and crime. Diamond serendioupsly works to thwart civil rights.
  Praising Racists
  Even though his record is terrible, Diamond praised self-admitted racists by engaging in a coverup by gagging reporters exposing Minneapolis racist
  Twitter campigns. Diamond's "fishy" orders need to be exposed to the extent it produces Diamond's quid-pro-quo arrangements with Minneapolis
  and Hennepin county cops where he places all of his law clerks. Do you really believe Diamond's cockamamie story, because we do not. It is
  extremely suspicious. It could be obstruction of justice. Diamond has a problem.
  Revenge Pornography Pat
  Maybe Diamond should be called "revenge pornography" Pat. In line with praising known racists, Diamond allows the same Minneapolis cops to
  produce revenge pornography campaigns against local citizens and black men. Because the person is a cop, Diamond allows it and even encourages
  the tactics. Clearly, Diamond is a "patsy" (pun intended) for Minneapolis cop violence and misconduct.
  A 300 Year Curse
  Based on Diamond's improper actions, religious experts placed a three hundred year (300) curse on the Court of Appeals, its staff, including judges
  and law clerks. There is nothing that can be done to reverse the curse. Diamond will be stuck in his current trial court position forever and will be
  prevented from moving to any future elevated judicial role to continue his violent domestic abuse against citizens. All records and evidence of
  Diamond's actions were transmitted to the Minnesota Judical Selection Commission and Governor Tim Walz. Sadly, Diamond does not posess the
  moral aptitude neccessasry for any court whatsoever.
  Sadly, Diamond remains a licensed lawyer in the State of Minnesota. Patrick C. Diamond is a danger to all Minnesota families.
                                                       Brought to you by Make America Great Again




ﬁle:///private/tmp/20201007/www.judgepatrickcdiamond.com/index.html                                                                                       2/2
